Exhibit 10.2

EMPLOYEE MATTERS AGREEMENT
BY AND AMONG
W. R. GRACE & CO.,
W. R. GRACE & CO.—CONN.,
AND
GCP APPLIED TECHNOLOGIES INC.
DATED AS OF JANUARY 27, 2016



    



--------------------------------------------------------------------------------




TABLE OF CONTENTS
ARTICLE I DEFINITIONS    1
Section 1.01.Definitions    1
Section 1.02.Interpretation    10
ARTICLE II GENERAL PRINCIPLES FOR ALLOCATION OF LIABILITIES    10
Section 2.01.General Principles    10
Section 2.02.Service Credit    12
Section 2.03.Benefit Plans    12
Section 2.04.Individual Agreements    14
Section 2.05.Collective Bargaining    14
Section 2.06.Non-U.S. Regulatory Compliance    14
ARTICLE III ASSIGNMENT OF EMPLOYEES    14
Section 3.01.Active Employees    14
Section 3.02.No-Hire and Nonsolicitation    16
ARTICLE IV EQUITY, BONUS, AND EXECUTIVE COMPENSATION    17
Section 4.01.Generally    17
Section 4.02.Equity Awards    17
Section 4.03.Bonus Plans    25
Section 4.04.Executive Benefit Plans    26
Section 4.05.Director Compensation    26
ARTICLE V QUALIFIED RETIREMENT PLANS    26
Section 5.01.GCP U.S. Pension Plans    26
Section 5.02.GCP Retained Pension Plans    29
Section 5.03.Grace Retained Pension Plans    29
Section 5.04.GCP Savings Plan    29
Section 5.05.GCP Canadian Pension Plan    30

-i-

--------------------------------------------------------------------------------




Section 5.06.GCP UK Pension Plan    31
Section 5.07.GCP Brazilian Savings Plan    32
ARTICLE VI NONQUALIFIED DEFERRED COMPENSATION PLANS    32
Section 6.01.GCP SERP    32
Section 6.02.GCP Replacement Plan    32
Section 6.03.Participation; Distributions    33
ARTICLE VII WELFARE BENEFIT PLANS    33
Section 7.01.Welfare Plans    33
Section 7.02.COBRA and HIPAA    34
Section 7.03.Vacation, Holidays and Leaves of Absence    35
Section 7.04.Severance and Unemployment Compensation    35
Section 7.05.Workers’ Compensation    35
Section 7.06.Insurance Contracts    35
Section 7.07.Third-Party Vendors    36
ARTICLE VIII NON-U.S. EMPLOYEES    36
ARTICLE IX MISCELLANEOUS    36
Section 9.01.Employee Records    36
Section 9.02.Preservation of Rights to Amend    37
Section 9.03.Fiduciary Matters    37
Section 9.04.Further Assurances    38
Section 9.05.Counterparts; Entire Agreement; Corporate Power    38
Section 9.06.Governing Law    38
Section 9.07.Assignability    39
Section 9.08.Third-Party Beneficiaries    39
Section 9.09.Notices    39
Section 9.10.Severability    40

-ii-

--------------------------------------------------------------------------------




Section 9.11.Force Majeure    40
Section 9.12.No Set-Off    41
Section 9.13.Headings    41
Section 9.14.Survival of Covenants    41
Section 9.15.Waivers of Default    41
Section 9.16.Dispute Resolution    41
Section 9.17.Specific Performance    41
Section 9.18.Amendments    41
Section 9.19.Interpretation    41
Section 9.20.Mutual Drafting    42


Schedules


Schedule 1.01(a)    Former Employees
Schedule 1.01(b)    Retained Non-U.S. Pension Plans
Schedule 1.01(c)    Welfare Plans
Schedule 2.05        Collective Bargaining Agreements – U.S. and Canada
    

-iii-

--------------------------------------------------------------------------------




EMPLOYEE MATTERS AGREEMENT
THIS EMPLOYEE MATTERS AGREEMENT, dated as of January 27, 2016 (this
“Agreement”), is by and among W. R. Grace & Co., a Delaware corporation
(“Grace”), W. R. Grace & Co.—Conn., a Connecticut corporation (“Grace Conn”),
and GCP Applied Technologies Inc., a Delaware corporation (“GCP”). Capitalized
terms used in this Agreement but not otherwise defined herein shall have the
meanings set forth in Article I or ascribed to them in the Separation and
Distribution Agreement (as defined below).
R E C I T A L S:
WHEREAS, the board of directors of Grace (the “Grace Board”) has determined that
it is in the best interests of Grace and its stockholders to create a new
publicly traded company that will operate the GCP Business;
WHEREAS, in furtherance of the foregoing, the Grace Board has determined that it
is appropriate and desirable to separate the GCP Business from the Grace
Business (the “Separation”) and, following the Separation, make a distribution,
on a pro rata basis, to holders of Grace Shares on the Record Date of all the
outstanding GCP Shares (the “Distribution”);
WHEREAS, in order to effectuate the Separation and the Distribution, Grace,
Grace Conn, and GCP have entered into that certain Separation and Distribution
Agreement, dated as of January 27, 2016 (the “Separation and Distribution
Agreement”); and
WHEREAS, in addition to the matters addressed by the Separation and Distribution
Agreement, the Parties desire to enter into this Agreement to set forth the
terms and conditions of certain employment, compensation, and benefit matters.
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, hereby agree as follows:




--------------------------------------------------------------------------------




Article I
DEFINITIONS
Section 1.01.    Definitions. For purposes of this Agreement, the following
terms shall have the meanings set forth below.
“Adjusted Grace Awards” shall mean, collectively, Adjusted Grace Options,
Adjusted Grace Restricted Stock Units, Adjusted Grace Performance Based Units,
Adjusted Grace Restricted Stock Awards, and Adjusted Grace Deferred Share
Awards.
“Adjusted Grace Deferred Share Award” shall mean a Grace Deferred Share Award,
adjusted as of the Effective Time in accordance with Section 4.02(f).
“Adjusted Grace Option” shall mean a Grace Option, adjusted as of the Effective
Time in accordance with Section 4.02(a).
“Adjusted Grace Performance Based Unit” shall mean a Grace Performance Based
Unit, adjusted as of the Effective Time in accordance with Section 4.02(c).
“Adjusted Grace Restricted Stock Award” shall mean a new Grace Restricted Stock
Award issued as a replacement for a Grace Restricted Stock Award outstanding
immediately prior to the Record Date in accordance with Section 4.02(e).
“Adjusted Grace Restricted Stock Unit” shall mean (a) a Grace Performance Based
Unit, adjusted as of the Effective Time in accordance with Section 4.02(b); and
(b) a Grace Restricted Stock Unit, adjusted as of the Effective Time in
accordance with Section 4.02(d).
“Affiliate” shall have the meaning set forth in the Separation and Distribution
Agreement.
“Agreement” shall have the meaning set forth in the preamble to this Agreement
and shall include all Schedules hereto and all amendments, modifications, and
changes hereto entered into pursuant to Section 9.18.
“Ancillary Agreement” shall have the meaning set forth in the Separation and
Distribution Agreement.
“Assets” shall have the meaning set forth in the Separation and Distribution
Agreement.
“Benefit Plan” shall mean any contract, agreement, policy, practice, program,
plan, trust, commitment, or arrangement providing for benefits, perquisites, or
compensation of any nature from an employer to any Employee, or to any family
member, dependent, or beneficiary of any such Employee, including pension plans,
thrift plans, supplemental pension plans, and welfare plans, and contracts,
agreements, policies, practices, programs, plans, trusts, commitments, and
arrangements providing for terms of employment, fringe benefits, severance
benefits, change in control protections or benefits, travel, life, accidental
death and dismemberment, disability insurance, tuition reimbursement, travel
reimbursement, vacation, sick, personal or bereavement

-2-

--------------------------------------------------------------------------------




days, leaves of absences, and holidays; provided, however, the term “Benefit
Plan” does not include any government-sponsored benefits, such as workers’
compensation, unemployment, or any similar plans, programs, or policies.
“Brazil Savings Continuation Period” shall have the meaning set forth in
Section 5.07.
“Canadian Pension Plan Approval Date” shall have the meaning set forth in
Section 5.05(c).
“Canadian Pension Plan Effective Date” shall have the meaning set forth in
Section 5.05(b).
“COBRA” shall mean the U.S. Consolidated Omnibus Budget Reconciliation Act of
1985, as codified at Section 601 et seq. of ERISA and at Section 4980B of the
Code.
“Code” shall have the meaning set forth in the Separation and Distribution
Agreement.
“Delayed Transfer Date” shall have the meaning set forth in Section 3.01(a)(ii).
“Delayed Transfer Employees” shall have the meaning set forth in
Section 3.01(a)(ii).
“Delayed Transfer Period” shall have the meaning set forth in
Section 3.01(a)(ii).
“Distribution” shall have the meaning set forth in the recitals to this
Agreement.
“Distribution Date” shall have the meaning set forth in the Separation and
Distribution Agreement.
“Distribution Ratio” shall have the meaning set forth in the Separation and
Distribution Agreement.
“Effective Time” shall have the meaning set forth in the Separation and
Distribution Agreement.
“Employee” shall mean any Grace Group Employee or GCP Group Employee.
“ERISA” shall mean the U.S. Employee Retirement Income Security Act of 1974, as
amended, and the regulations promulgated thereunder.
“Exchange Act” shall have the meaning set forth in the Separation and
Distribution Agreement.
“FICA” shall have the meaning set forth in Section 3.01(e).
“Force Majeure” shall have the meaning set forth in the Separation and
Distribution Agreement.

-3-

--------------------------------------------------------------------------------




“Former Employees” shall mean Former Grace Group Employees and Former GCP Group
Employees.
“Former GCP Group Employee” shall mean (a) any individual who is a former
employee of Grace or any of its former Subsidiaries as of the Effective Time
whose most recent employment with Grace was with a member of the GCP Group or
the GCP Business, and (b) each individual whose most recent employment with
Grace was with an entity set forth on Schedule 1.01(a)(i), in each case,
excluding (c) each individual who is identified on Schedule 1.01(a)(ii) and
(d) each individual whose most recent employment with Grace was with an entity
set forth on Schedule 1.01(a)(iii).
“Former Grace Group Employee” shall mean (a) any individual who is a former
employee of the Grace Group as of the Effective Time and who is not a Former GCP
Group Employee, including (b) any individual who is identified on
Schedule 1.01(a)(ii) and (c) any individual whose most recent employment with
Grace was with an entity set forth on Schedule 1.01(a)(iii), but excluding
(d) any individual whose most recent employment with Grace was with an entity
set forth on Schedule 1.01(a)(i).
“FUTA” shall have the meaning set forth in Section 3.01(e).
“GCP” shall have the meaning set forth in the preamble to this Agreement.
“GCP Awards” shall mean, collectively, GCP Options, GCP Performance Based Unit,
GCP Restricted Stock Units, and GCP Performance Based Units.
“GCP Benefit Plan” shall mean any Benefit Plan established, sponsored,
maintained, or contributed to by a member of the GCP Group as of or after the
Effective Time.
“GCP Board” shall mean the Board of Directors of GCP.
“GCP Bonus Plans” shall mean any annual or short-term incentive compensation
plan, program, or policy sponsored or maintained by GCP immediately following
the Effective Time, including the GCP Applied Technologies Inc. Executive Annual
Incentive Compensation Plan and the GCP Applied Technologies Inc. Annual
Incentive Compensation Plan.
“GCP Brazilian Savings Plan” shall mean the Retirement Plan II, a defined
contribution plan sponsored through and administered by Banco Bredesco.
“GCP Business” shall have the meaning set forth in the Separation and
Distribution Agreement.
“GCP Canadian Pension Plan” shall mean the Retirement Pension Plan for Employees
of GCP Canada (registered in Ontario).
“GCP Delayed Transfer Employees” shall have the meaning set forth in
Section 3.01(a)(ii).

-4-

--------------------------------------------------------------------------------




“GCP Designees” shall have the meaning set forth in the Separation and
Distribution Agreement.
“GCP Equity Plan” shall mean the GCP Applied Technologies Inc. 2016 Stock
Incentive Plan.
“GCP Excess Liability Insurance Policy” shall mean the excess liability
insurance policy established by GCP for selected members of senior management.
“GCP Executive Salary Protection Plan” shall mean the GCP Applied Technologies
Inc. Executive Salary Protection Plan.
“GCP Executive Severance Plan” shall mean the GCP severance plan that covers
elected corporate executive officers who directly report to the Chief Executive
Officer of GCP.
“GCP Group” shall have the meaning set forth in the Separation and Distribution
Agreement.
“GCP Group Employees” shall have the meaning set forth in Section 3.01(a)(i).
“GCP HSA” shall have the meaning set forth in Section 7.01(c).
“GCP Liabilities” shall have the meaning set forth in the Separation and
Distribution Agreement.
“GCP Nonqualified Plan” shall mean the GCP SERP.
“GCP Non-Union Hourly Pension Plan” shall mean the GCP Applied Technologies Inc.
Chemical Group (Hourly Employees) Plan.
“GCP Option” shall mean an option to purchase GCP Shares granted by GCP pursuant
to the GCP Equity Plan in accordance with Section 4.02(a).
“GCP Pension Plans” shall mean the GCP U.S. Pension Plans, the GCP Canadian
Pension Plan, the GCP Retained Pension Plans, the GCP Savings Plan, and the GCP
Nonqualified Plan.
“GCP Pension Trust” shall have the meaning set forth in Section 5.01(a).
“GCP Performance Based Unit” shall mean a performance based unit granted
pursuant to the GCP Equity Plan in accordance with Section 4.02(c).
“GCP Ratio” shall mean the quotient obtained by dividing the Grace
Pre-Distribution Stock Value by the GCP Stock Value.
“GCP Replacement Policy” shall mean the S&I Plan Replacement Payment Policy to
be adopted by GCP.

-5-

--------------------------------------------------------------------------------




“GCP Restricted Stock Unit” shall mean a restricted stock unit granted pursuant
to the GCP Equity Plan in accordance with Section 4.02(b) or Section 4.02(d).
“GCP Retained Non-U.S. Pension Plans” shall mean the plans set forth in
Schedule 1.01(b)(i).
“GCP Retained Pension Plans” shall mean the GCP Retained U.S. Pension Plans and
the GCP Retained Non-U.S. Pension Plans.
“GCP Retained U.S. Pension Plans” shall mean the Retirement Plan of W. R. Grace
& Co.-Conn Chemical Group (Cambridge Plant), the Retirement Plan of W. R. Grace
& Co.-Conn Chemical Group (North Bergen), and the Retirement Plan of W. R. Grace
& Co.-Conn Chemical Group (Chicago Dewey & Almy Plant).
“GCP Salaried Pension Plan” shall mean the GCP Applied Technologies Inc.
Retirement Plan for Salaried Employees.
“GCP Savings Plan” shall mean the GCP Applied Technologies Inc. Savings &
Investment Plan.
“GCP SERP” shall mean the GCP Applied Technologies Inc. Supplemental Executive
Retirement Plan.
“GCP Shares” shall have the meaning set forth in the Separation and Distribution
Agreement.
“GCP Stock Value” shall mean the closing share price of GCP Shares on the NYSE
on the first trading day following the Distribution Date.
“GCP Transferred Employee” shall mean any GCP Group Employee (including any GCP
Delayed Transfer Employee) who participates in any Benefit Plan maintained in
the U.S.
“GCP U.K. Pension Plan” shall mean the Grace UK Pension Plan, a defined benefit
plan sponsored by W. R. Grace Ltd. (a member of the GCP Group) in the United
Kingdom.
“GCP U.S. Pension Plans” shall mean the GCP Salaried Pension Plan and the GCP
Non-Union Hourly Pension Plan.
“GCP Welfare Plans” shall mean the Welfare Plans established, sponsored,
maintained, or contributed to by any member of the GCP Group for the benefit of
GCP Group Employees and Former GCP Group Employees, including each Welfare Plan
listed in Schedule 1.01(c)(i).
“Governmental Authority” shall have the meaning set forth in the Separation and
Distribution Agreement.
“Grace” shall have the meaning set forth in the preamble to this Agreement.

-6-

--------------------------------------------------------------------------------




“Grace Awards” shall mean, collectively, Grace Options, Grace Performance Based
Units, Grace Restricted Stock Units, Grace Restricted Stock Awards, and Grace
Deferred Share Awards.
“Grace Benefit Plan” shall mean any Benefit Plan established, sponsored, or
maintained by Grace or any of its Subsidiaries immediately prior to the
Effective Time, excluding any GCP Benefit Plan.
“Grace Board” shall have the meaning set forth in the recitals to this
Agreement.
“Grace Bonus Plans” shall mean any annual or short-term incentive compensation
plan, program, or policy sponsored or maintained by Grace immediately prior to
the Effective Time, including the W. R. Grace & Co. Executive Annual Incentive
Compensation Plan, the W. R. Grace & Co. Annual Incentive Compensation Plan, and
the W. R. Grace & Co. Sales Incentive Plan.
“Grace Business” shall have the meaning set forth in the Separation and
Distribution Agreement.
“Grace Canadian Pension Plan” shall mean the Retirement Pension Plan for
Employees of Grace Canada, Inc. (registered in Québec).
“Grace Compensation Committee” shall mean the Compensation Committee of the
Grace Board.
“Grace Conn” shall have the meaning set forth in the preamble to this Agreement.
“Grace Deferred Share Award” shall mean a deferred share award outstanding under
any Grace Equity Plan.
“Grace Delayed Transfer Employees” shall have the meaning set forth in
Section 3.01(a)(ii).
“Grace Equity Plan” shall mean any equity compensation plan sponsored or
maintained by Grace immediately prior to the Effective Time, including the W. R.
Grace & Co. 1996 Stock Incentive Plan, the W. R. Grace & Co. 1997 Stock Plan for
Nonemployee Directors, the W. R. Grace & Co. 2000 Stock Incentive Plan, the W.
R. Grace & Co. 2011 Stock Incentive Plan, and the W. R. Grace & Co. 2014 Stock
Incentive Plan.
“Grace Group” shall have the meaning set forth in the Separation and
Distribution Agreement.
“Grace Group Employees” shall have the meaning set forth in Section 3.01(a)(i).
“Grace HSA” shall have the meaning set forth in Section 7.01(c).

-7-

--------------------------------------------------------------------------------




“Grace Liabilities” shall have the meaning set forth in the Separation and
Distribution Agreement.
“Grace Nonqualified Plan” shall mean the Grace SERP.
“Grace Non-Union Hourly Pension Plan” shall mean the W. R. Grace & Co.
Retirement Plan for Non-Union Employees of Subsidiary Corporations.
“Grace Option” shall mean an option to purchase Grace Shares granted pursuant to
a Grace Equity Plan that is outstanding as of immediately prior to the Effective
Time.
“Grace Pension Plans” shall mean the Grace U.S. Pension Plans, the Grace
Canadian Pension Plan, the Grace Retained Pension Plans, the Grace Savings Plan,
and the Grace Nonqualified Plan.
“Grace Pension Trust” shall mean the W. R. Grace & Co. Master Retirement Trust.
“Grace Performance Based Unit” shall mean a performance based unit granted
pursuant to a Grace Equity Plan that is outstanding as of immediately prior to
the Effective Time.
“Grace Post-Distribution Stock Value” shall mean the closing per share price of
Grace Shares on the NYSE on the first trading day following the Distribution
Date.
“Grace Pre-Distribution Stock Value” shall mean the closing per share price of
Grace Shares trading “regular way with due bills” on the NYSE on the
Distribution Date.
“Grace Ratio” shall mean the quotient obtained by dividing the Grace
Pre-Distribution Stock Value by the Grace Post-Distribution Stock Value.
“Grace Restricted Stock Award” shall mean a restricted stock award granted
pursuant to a Grace Equity Plan that is outstanding as of immediately prior to
the Record Date.
“Grace Restricted Stock Unit” shall mean a restricted stock unit granted
pursuant to a Grace Equity Plan that is outstanding as of immediately prior to
the Effective Time.
“Grace Retained Non-U.S. Pension Plans” shall mean the plans set forth in
Schedule 1.01(b)(ii).
“Grace Retained Pension Plans” shall mean the Grace Retained U.S. Pension Plans
and the Grace Retained Non-U.S. Pension Plans.
“Grace Retained U.S. Pension Plans” shall mean the W. R. Grace & Co.-Conn
Retirement Plan for Hourly Employees of Curtis Bay Plant, the W. R. Grace &
Co.-Conn Retirement Plan for Hourly Employees of Lake Charles Plant, the W.R.
Grace & Co.-Conn Retirement Plan for Hourly Employees-Tennessee, and the W. R.
Grace & Co.-Conn Retirement Plan for Hourly Employees of Former Du Pont Plan in
East Chicago, Indiana.

-8-

--------------------------------------------------------------------------------




“Grace Salaried Pension Plan” shall mean the W. R. Grace & Co. Retirement Plan
for Salaried Employees.
“Grace Savings Plan” shall mean the W. R. Grace & Co. Savings & Investment Plan.
“Grace SERP” shall mean the W. R. Grace & Co. Supplemental Executive Retirement
Plan.
“Grace Shares” shall have the meaning set forth in the Separation and
Distribution Agreement.
“Grace U.S. Pension Plans” shall mean the Grace Salaried Pension Plan and the
Grace Non-Union Hourly Pension Plan.
“Grace Welfare Plan” shall mean any Welfare Plan established, sponsored,
maintained, or contributed to by Grace or any of its Subsidiaries for the
benefit of Employees or Former Employees, including each Welfare Plan listed in
Schedule 1.01(c)(ii), but excluding any GCP Welfare Plan.
“HIPAA” shall mean the U.S. Health Insurance Portability and Accountability Act
of 1996, as amended, and the regulations promulgated thereunder.
“Individual Agreement” shall mean any individual (a) employment contract,
(b) retention, severance, or change of control agreement, (c) expatriate
(including any international assignee) contract or agreement (including
agreements and obligations regarding repatriation, relocation, equalization of
taxes, and living standards in the host country), or (d) other agreement
containing restrictive covenants (including confidentiality, noncompetition, and
nonsolicitation provisions) between a member of the Grace Group and a GCP Group
Employee, as in effect immediately prior to the Effective Time.
“Internal Distribution” shall have the meaning set forth in the Separation and
Distribution Agreement.
“IRS” shall have the meaning set forth in the Separation and Distribution
Agreement.
“Law” shall have the meaning set forth in the Separation and Distribution
Agreement.
“Liabilities” shall have the meaning set forth in the Separation and
Distribution Agreement.
“NYSE” shall have the meaning set forth in the Separation and Distribution
Agreement.
“Party” shall mean a party to this Agreement.
“Person” shall have the meaning set forth in the Separation and Distribution
Agreement.
“Providing Party” shall have the meaning set forth in Section 2.02(b).

-9-

--------------------------------------------------------------------------------




“QDRO” shall mean a qualified domestic relations order within the meaning of
Section 206(d) of ERISA and Section 414(p) of the Code.
“Québec Pensions Regulator” shall have the meaning set forth in Section 5.05(b).
“Record Date” shall have the meaning set forth in the Separation and
Distribution Agreement.
“Requesting Party” shall have the meaning set forth in Section 2.02(b).
“Restricted Period” shall have the meaning set forth in Section 3.02(a).
“Securities Act” shall mean the U.S. Securities Act of 1933, as amended,
together with the rules and regulations promulgated thereunder.
“Separation” shall have the meaning set forth in the recitals to this Agreement.
“Separation and Distribution Agreement” shall have the meaning set forth in the
recitals to this Agreement.
“Stock Plan Administrator” shall mean E*TRADE Financial Corporate Services, Inc.
“Subsidiary” shall have the meaning set forth in the Separation and Distribution
Agreement.
“Transfer Effective Time” shall mean 12:00 a.m., New York City time, on
January 1, 2016.
“Transferred Account Balances” shall have the meaning set forth in
Section 7.01(d).
“Transferred Director” shall mean any GCP nonemployee director as of the
Effective Time who served on the Grace Board immediately prior to the Effective
Time.
“Transition Services Agreement” shall have the meaning set forth in the
Separation and Distribution Agreement.
“U.K. Pension Continuation Period” shall have the meaning set forth in
Section 5.06.
“U.K. Pension Employee Contributions” shall have the meaning set forth in
Section 5.06.
“U.K. Pension Employer Contributions” shall have the meaning set forth in
Section 5.06.
“U.S.” shall mean the United States of America.
“Value Factor” shall mean the quotient of (a) the Grace Pre-Distribution Stock
Value divided by (b) the sum of (i) the Grace Post-Distribution Stock Value plus
(ii) the product of (A) the GCP Stock Value multiplied by (B) the Distribution
Ratio.

-10-

--------------------------------------------------------------------------------




“Welfare Plan” shall mean any “welfare plan” (as defined in Section 3(1) of
ERISA) or a “cafeteria plan” under Section 125 of the Code, and any benefits
offered thereunder, and any other plan offering health benefits (including
medical, prescription drug, dental, vision, mental health, substance abuse, and
retiree health), disability benefits, or life, accidental death and
dismemberment, and business travel insurance, pre-tax premium conversion
benefits, dependent care assistance programs, employee assistance programs, paid
time-off programs, contribution funding toward a health savings account,
flexible spending accounts, or cashable credits.
Section 1.02.    Interpretation.    Section 10.16 of the Separation and
Distribution Agreement is hereby incorporated by reference.
ARTICLE II    
GENERAL PRINCIPLES FOR ALLOCATION OF LIABILITIES
Section 2.01.    General Principles.
(a)Acceptance and Assumption of GCP Liabilities. On or prior to the Transfer
Effective Time, but in any case prior to the Internal Distribution, GCP and the
applicable GCP Designees shall accept, assume, and agree to faithfully perform,
discharge, and fulfill all of the Liabilities referenced herein, in accordance
with their respective terms (each of which shall be considered a GCP Liability),
regardless of when or where such Liabilities arose or arise, or whether the
facts on which they are based occurred prior to or subsequent to the Transfer
Effective Time, regardless of where or against whom such Liabilities are
asserted or determined (including any Liabilities arising out of claims made by
Grace’s or GCP’s respective directors, officers, Employees, Former Employees,
agents, Subsidiaries, or Affiliates against any member of the Grace Group or the
GCP Group) or whether asserted or determined prior to the date hereof, and
regardless of whether arising from or alleged to arise from negligence,
recklessness, violation of Law, fraud, or misrepresentation by any member of the
Grace Group or the GCP Group, or any of their respective directors, officers,
Employees, Former Employees, agents, Subsidiaries, or Affiliates:
(i)any and all wages, salaries, incentive compensation (as the same may be
modified by this Agreement), equity compensation (as the same may be modified by
this Agreement), commissions, bonuses, and any other employee compensation or
benefits payable to or on behalf of any GCP Group Employees and Former GCP Group
Employees after the Transfer Effective Time, without regard to when such wages,
salaries, incentive compensation, equity compensation, commissions, bonuses, or
other employee compensation or benefits are or may have been awarded or earned;
(ii)any and all Liabilities whatsoever with respect to claims made by or with
respect to any GCP Group Employees or Former GCP Group Employees in connection
with any Benefit Plan not retained or assumed by any member of the Grace Group
pursuant to this Agreement, the Separation and Distribution Agreement, or any
Ancillary Agreement; and
(iii)any and all Liabilities expressly assumed or retained by any member of the
GCP Group pursuant to this Agreement.
(b)Acceptance and Assumption of Grace Liabilities. On or prior to the Transfer
Effective Time, but in any case prior to the Internal Distribution, Grace and
certain members of

-11-

--------------------------------------------------------------------------------




the Grace Group designated by Grace shall accept, assume, and agree to
faithfully perform, discharge, and fulfill all of the Liabilities referenced
herein, in accordance with their respective terms (each of which shall be
considered a Grace Liability), regardless of when or where such Liabilities
arose or arise, or whether the facts on which they are based occurred prior to
or subsequent to the Transfer Effective Time, regardless of where or against
whom such Liabilities are asserted or determined (including any Liabilities
arising out of claims made by Grace’s or GCP’s respective directors, officers,
Employees, Former Employees, agents, Subsidiaries, or Affiliates against any
member of the Grace Group or the GCP Group) or whether asserted or determined
prior to the date hereof, and regardless of whether arising from or alleged to
arise from negligence, recklessness, violation of Law, fraud, or
misrepresentation by any member of the Grace Group or the GCP Group, or any of
their respective directors, officers, Employees, Former Employees, agents,
Subsidiaries, or Affiliates:
(i)any and all wages, salaries, incentive compensation (as the same may be
modified by this Agreement), equity compensation (as the same may be modified by
this Agreement), commissions, bonuses, and any other employee compensation or
benefits payable to or on behalf of any Grace Group Employees and Former Grace
Group Employees after the Transfer Effective Time, without regard to when such
wages, salaries, incentive compensation, equity compensation, commissions,
bonuses, or other employee compensation or benefits are or may have been awarded
or earned;
(ii)any and all Liabilities whatsoever with respect to claims made by or with
respect to any Grace Group Employees or Former Grace Group Employees in
connection with any Benefit Plan not retained or assumed by any member of the
GCP Group pursuant to this Agreement, the Separation and Distribution Agreement,
or any Ancillary Agreement; and
(iii)any and all Liabilities expressly assumed or retained by any member of the
Grace Group pursuant to this Agreement.
(c)Unaddressed Liabilities. To the extent that this Agreement does not address
particular Liabilities under any Benefit Plan and the Parties later determine
that they should be allocated in connection with the Distribution, the Parties
shall agree in good faith on the allocation, taking into account the handling of
comparable Liabilities under this Agreement.


Section 2.02.    Service Credit.
(a)Service for Eligibility, Vesting, and Benefit Purposes. The GCP Benefit Plans
shall, and GCP shall cause each member of the GCP Group to, recognize each GCP
Group Employee’s and each Former GCP Group Employee’s full service with Grace or
any of its Subsidiaries or predecessor entities at or before the Effective Time,
to the same extent that such service was credited by Grace for similar purposes
prior to the Effective Time as if such full service had been performed for a
member of the GCP Group, for purposes of eligibility, vesting, and determination
of level of benefits under any such GCP Benefit Plan.
(b)Evidence of Prior Service. Notwithstanding anything in this Agreement to the
contrary, but subject to Section 3.02 and applicable Law, upon reasonable
request by either Party (the “Requesting Party”), the other Party (the
“Providing Party”) will provide to the Requesting Party copies of any records
available to the Providing Party to document the service, plan participation,
and membership of Former Employees of the Providing Party who are then

-12-

--------------------------------------------------------------------------------




Employees of the Requesting Party, and will, upon reasonable request, cooperate
with the Requesting Party to resolve any discrepancies and use its commercially
reasonable efforts to obtain any missing data for purposes of determining
benefit eligibility, participation, vesting, and calculation of benefits with
respect to any such Employee.
Section 2.03.    Benefit Plans.
(a)Establishment of Plans. Before the Transfer Effective Time, GCP shall, or
shall cause an applicable member of the GCP Group to, adopt Benefit Plans (and
related trusts, if applicable), with terms comparable (or such other standard as
is specified in this Agreement with respect to any particular Benefit Plan) to
those of the corresponding Grace Benefit Plans; provided, however, that GCP may
limit participation in any such GCP Benefit Plan to GCP Group Employees and
Former GCP Group Employees who participated or were eligible to participate in
the corresponding Grace Benefit Plan immediately prior to the Transfer Effective
Time.
(b)Information and Operation. Grace shall use its commercially reasonable
efforts to provide GCP with information describing each Grace Benefit Plan
election made by a GCP Group Employee or Former GCP Group Employee that may have
application to GCP Benefit Plans from and after the Transfer Effective Time, and
GCP shall use its commercially reasonable efforts to administer the GCP Benefit
Plans using those elections. Each Party shall, upon reasonable request, provide
the other Party and the other Party’s respective Affiliates, agents, and vendors
all information reasonably necessary to the other Party’s operation or
administration of its Benefit Plans.
(c)No Duplication or Acceleration of Benefits. Notwithstanding anything to the
contrary in this Agreement, the Separation and Distribution Agreement, or any
Ancillary Agreement, no participant in any GCP Benefit Plan or Grace Benefit
Plan shall receive service credit or benefits to the extent that receipt of such
service credit or benefits would result in duplication of benefits provided to
such participant by the corresponding Grace Benefit Plan or GCP Benefit Plan,
respectively, or any other plan, program, or arrangement sponsored or maintained
by a member of the Grace Group or GCP Group, respectively. Furthermore, unless
expressly provided for in this Agreement, in the Separation and Distribution
Agreement, or in any Ancillary Agreement, or required by applicable Law, no
provision in this Agreement shall be construed to create any right to accelerate
vesting or entitlements under any compensation or Benefit Plan, program, or
arrangement sponsored or maintained by a member of the Grace Group or member of
the GCP Group on the part of any Employee or Former Employee.
(d)No Expansion of Participation. Unless otherwise expressly provided in this
Agreement, as otherwise determined or agreed to by Grace and GCP, as required by
applicable Law, or as explicitly set forth in a GCP Benefit Plan or Grace
Benefit Plan, (i) a GCP Group Employee or Former GCP Group Employee shall be
entitled to participate in the GCP Benefit Plans at the Transfer Effective Time
only to the extent that such GCP Group Employee or Former GCP Group Employee was
entitled to participate in the corresponding Grace Benefit Plan as in effect
immediately prior to the Transfer Effective Time (to the extent that such GCP
Group Employee or Former GCP Group Employee does not participate in the
respective GCP Benefit Plan immediately prior to the Transfer Effective Time)
and (ii) a Grace Group Employee or Former Grace Group Employee shall be entitled
to participate in the Grace Benefit Plans at the Transfer Effective Time only to
the extent that such Grace Group Employee or Former Grace

-13-

--------------------------------------------------------------------------------




Group Employee was entitled to participate in the corresponding GCP Benefit Plan
as in effect immediately prior to the Transfer Effective Time (to the extent
that such Grace Group Employee or Former Grace Group Employee does not
participate in the respective Grace Benefit Plan immediately prior to the
Transfer Effective Time), it being understood that this Agreement does not
expand (A) the number of GCP Group Employees or Former GCP Group Employees
entitled to participate in any GCP Benefit Plan, (B) the number of Grace Group
Employees or Former Grace Group Employees entitled to participate in any Grace
Benefit Plan, (C) the participation rights of GCP Group Employees or Former GCP
Group Employees in any GCP Benefit Plans beyond the rights of such GCP Group
Employees or Former GCP Group Employees under the corresponding Grace Benefit
Plans, or (D) the participation rights of Grace Group Employees or Former Grace
Group Employees in any Grace Benefit Plans beyond the rights of such Grace Group
Employees or Former Grace Group Employees under the corresponding GCP Benefit
Plans, in each case, after the Transfer Effective Time.
(e)Transition Services. The Parties acknowledge that the Grace Group or the GCP
Group may provide administrative services for certain of the other Party’s
compensation and benefit programs for a transitional period under the terms of
the Transition Services Agreement. The Parties agree to enter into a business
associate agreement (if required by HIPAA or other applicable health information
privacy Laws) in connection with such Transition Services Agreement.
(f)Beneficiaries. References to Grace Group Employees, Former Grace Group
Employees, GCP Group Employees, Former GCP Group Employees, and nonemployee
directors of either Grace or GCP (including Transferred Directors), shall be
deemed to refer to their beneficiaries, dependents, survivors, and alternate
payees, as applicable.
Section 2.04.    Individual Agreements.
(a)Assignment by Grace. To the extent necessary, Grace shall assign, or cause an
applicable member of the Grace Group to assign, to GCP or another member of the
GCP Group, as designated by GCP, all Individual Agreements, with such assignment
to be effective as of the Transfer Effective Time; provided, however, that to
the extent that assignment of any such Individual Agreement is not permitted by
the terms of such agreement or by applicable Law, effective as of the Transfer
Effective Time, each member of the GCP Group shall be considered to be a
successor to each member of the Grace Group for purposes of, and a third-party
beneficiary with respect to, such Individual Agreement, such that each member of
the GCP Group shall enjoy all of the rights and benefits under such agreement
(including rights and benefits as a third-party beneficiary), with respect to
the business operations of the GCP Group; and provided, further, that in no
event shall Grace be permitted to enforce any Individual Agreement (including
any agreement containing noncompetition or nonsolicitation covenants) against a
GCP Group Employee or Former GCP Group Employee for action taken in such
individual’s capacity as a GCP Group Employee or Former GCP Group Employee.
(b)Assumption by GCP. Effective as of the Transfer Effective Time, GCP shall
assume and honor, or shall cause a member of the GCP Group to assume and honor,
any agreement to which any GCP Group Employee or Former GCP Group Employee is a
party with any member of the Grace Group, including any Individual Agreement.
Section 2.05.    Collective Bargaining. Effective no later than immediately
prior to the Transfer Effective Time, to the extent necessary, GCP shall cause
the appropriate member of the

-14-

--------------------------------------------------------------------------------




GCP Group to (a) assume all collective bargaining agreements (including any
national, sector, or local collective bargaining agreement) that cover GCP Group
Employees or Former GCP Group Employees, including the collective bargaining
agreements set forth in Schedule 2.05, and the Liabilities arising under any
such collective bargaining agreements, and (b) join any industrial, employer, or
similar association or federation if membership is required for the relevant
collective bargaining agreement to continue to apply.
Section 2.06.    Non-U.S. Regulatory Compliance. Grace shall have the authority
to adjust the treatment described in this Agreement with respect to GCP Group
Employees who are located outside of the U.S. in order to ensure compliance with
the applicable laws or regulations of countries outside of the U.S. or to
preserve the tax benefits provided under local tax law or regulation before the
Distribution.
ARTICLE III    
ASSIGNMENT OF EMPLOYEES
Section 3.01. Active Employees.
(a)Assignment and Transfer of Employees.
(i)Generally. Effective no later than immediately prior to the Transfer
Effective Time and except as otherwise agreed by the Parties, (A) the applicable
member of the Grace Group shall have taken such actions as are necessary to
ensure that each individual who is intended to be an employee of the GCP Group
as of immediately after the Transfer Effective Time (including any such
individual who is not actively working as of the Transfer Effective Time as a
result of an illness, injury, or leave of absence approved by the Chief Human
Resources Officer of Grace or otherwise taken in accordance with applicable Law)
(collectively, the “GCP Group Employees”) is employed by a member of the GCP
Group as of immediately after the Transfer Effective Time, and (B) the
applicable member of the Grace Group shall have taken such actions as are
necessary to ensure that each individual who is intended to be an employee of
the Grace Group as of immediately after the Transfer Effective Time (including
any such individual who is not actively working as of the Transfer Effective
Time as a result of an illness, injury, or leave of absence approved by the
Chief Human Resources Officer of Grace or otherwise taken in accordance with
applicable Law) and any other individual employed by the Grace Group as of the
Transfer Effective Time who is not a GCP Group Employee (collectively, the
“Grace Group Employees”) is employed by a member of the Grace Group as of
immediately after the Transfer Effective Time. Each of the Parties agrees to
execute, and to seek to have the applicable Employees execute, such
documentation, if any, as may be necessary to reflect such assignment and/or
transfer.
(ii)Delayed Transfer Employees. Notwithstanding Section 3.01(a)(i), the Parties
acknowledge and agree that (A) there may be a limited number of Grace Group
Employees whose employment may, within the 18-month period following the
Transfer Effective Time (the “Delayed Transfer Period”), be directly transferred
from the Grace Group to the GCP Group (“GCP Delayed Transfer Employees”), and
(B) there may be a limited number of GCP Group Employees whose employment may,
within the Delayed Transfer Period, be directly transferred from the GCP Group
to the Grace Group (“Grace Delayed Transfer Employees” and together with the GCP
Delayed Transfer Employees, the “Delayed Transfer Employees”), in each case, as
mutually agreed between the Chief Human Resources Officer of Grace and the Chief
Human Resources Officer of GCP. Upon the effective date of any such transfer of
employment

-15-

--------------------------------------------------------------------------------




(a “Delayed Transfer Date”), any Delayed Transfer Employee shall be treated, for
all purposes under this Agreement as if such Delayed Transfer Employee had been
a GCP Group Employee or Grace Group Employee, respectively, as of the Transfer
Effective Time, other than with respect to any Grace Awards held by any Delayed
Transfer Employee as of immediately prior to the Effective Time, which awards
shall be adjusted in the manner applicable to Grace Group Employees (in the case
of GCP Delayed Transfer Employees) or GCP Group Employees (in the case of Grace
Delayed Transfer Employees) as of the Effective Time in accordance with the
provisions of Section 4.02, and shall not be required under this Agreement to be
adjusted further upon the Delayed Transfer Date.
(b)At-Will Status. Nothing in this Agreement shall create any obligation on the
part of any member of the Grace Group or any member of the GCP Group to
(i) continue the employment of any Employee or permit the return from a leave of
absence for any period after the date of this Agreement (except as required by
applicable Law) or (ii) change the employment status of any Employee from
“at-will,” to the extent that such Employee is an “at-will” employee under
applicable Law.
(c)Severance. The Parties acknowledge and agree that the Distribution and the
assignment, transfer, or continuation of the employment of Employees as
contemplated by this Section 3.01 shall not be deemed an involuntary termination
of employment entitling any GCP Group Employee or Grace Group Employee to
severance payments or benefits except as required by applicable Law.
(d)No Change of Control or Change in Control. The Parties acknowledge and agree
that neither the consummation of the Distribution nor any transaction
contemplated by this Agreement, the Separation and Distribution Agreement, or
any other Ancillary Agreement shall be deemed a “change of control,” “change in
control,” or term of similar import for purposes of any Benefit Plan sponsored
or maintained by any member of the Grace Group or member of the GCP Group.
(e)Payroll and Related Taxes. With respect to any GCP Group Employee or group of
GCP Group Employees, the Parties shall, or shall cause their respective
Subsidiaries to, (i) treat GCP (or the applicable member of the GCP Group) as a
“successor employer” and Grace (or the applicable member of the Grace Group) as
a “predecessor,” within the meaning of Sections 3121(a)(1) and 3306(b)(1) of the
Code, for purposes of taxes imposed under the U.S. Federal Insurance
Contributions Act, as amended (“FICA”), or the U.S. Federal Unemployment Tax
Act, as amended (“FUTA”), (ii) cooperate with each other to avoid, to the extent
possible, the restart of FICA and FUTA upon or following the Effective Time with
respect to each such GCP Group Employee for the tax year during which the
Effective Time occurs, and (iii) use commercially reasonably efforts to
implement the alternate procedure described in Section 5 of Revenue Procedure
2004-53; provided, however, that, to the extent that GCP (or the applicable
member of the GCP Group) cannot be treated as a “successor employer” to Grace
(or the applicable member of the Grace Group) within the meaning of
Sections 3121(a)(1) and 3306(b)(1) of the Code with respect to any GCP Group
Employee or group of GCP Group Employees, GCP will (A) be responsible for all
payroll obligations, tax withholding, and reporting obligations regarding such
GCP Group Employees for the taxable year commencing on January 1, 2016 and
(B) furnish a Form W-2 or similar earnings statement to all such GCP Group
Employees for such taxable year. The Parties also shall take, or shall cause
their respective Subsidiaries to take, such reasonable actions as are necessary
to minimize any adverse social tax

-16-

--------------------------------------------------------------------------------




impact on Grace, GCP, and the Employees in jurisdictions other than the U.S., of
the Separation, the Distribution, and any change in employment relationship
caused by the Separation and Distribution.
(f)Immigration. From and after the Effective Time, GCP shall, or shall cause its
applicable Subsidiary to, continue to process and support green card or similar
applications that are in process in respect of GCP Group Employees identified in
the schedule previously provided to GCP by Grace.
Section 3.02.    No-Hire and Nonsolicitation.
(a)No-Hire. Each Party agrees that, for a period of 18 months following the
Distribution Date (the “Restricted Period”), such Party shall not, and shall
cause its Subsidiaries and Affiliates not to, without the prior written consent
of the Chief Human Resources Officer of the other Party, directly or indirectly
hire as an employee or an independent contractor any individual who is a Grace
Group Employee, in the case of GCP, or a GCP Group Employee, in the case of
Grace.
(b)Nonsolicitation. Each Party agrees that, during the Restricted Period, such
Party shall not, and shall cause its Subsidiaries and Affiliates not to, without
prior written consent of the Chief Human Resources Officer of the other Party,
either directly or indirectly and whether on its own behalf or in service or on
behalf of others, solicit, aid, induce, or encourage any individual who is a
Grace Group Employee, in the case of GCP, or a GCP Group Employee, in the case
of Grace, to leave his or her employment.
(c)Limited Exceptions. Notwithstanding Section 3.02(a) and Section 3.02(b), this
Section 3.02 shall not prohibit (i) generalized solicitations that are not
directed to specific Persons or Employees of the other Party, (ii) the
solicitation and hiring of a Person whose employment was involuntarily
terminated by the other Party, or (iii) the solicitation and hiring of a Person
after receipt by the soliciting Party (in advance of any solicitation or, in the
case of a response to a general solicitation as permitted under clause (i)
above, in advance of any subsequent solicitation in connection with the
recruiting process) of the express written consent of the Chief Human Resources
Officer of the Party that employs the Person who is to be solicited and/or
hired. Except as provided in clause (ii) above with respect to involuntary
terminations, without regard to the use of the term “Employee” or “employs,” the
restrictions under this Section 3.02 shall be applicable to (A) Grace Group
Employees whose employment terminates after the Effective Time, and (B) GCP
Group Employees whose employment terminates after the Effective Time, in each
case, until the date that is six months after such Employee’s last date of
employment with Grace or GCP, as applicable. The restrictions under this
Section 3.02 shall not apply to Former Grace Group Employees or Former GCP Group
Employees whose most recent employment with Grace and its Subsidiaries was
terminated prior to the Effective Time.
ARTICLE IV    
Equity, Bonus, and Executive Compensation
Section 4.01.    Generally. Each Grace Award granted that is outstanding as of
immediately prior to the Effective Time shall be adjusted as described below;
provided, however, that, effective immediately prior to the Effective Time, the
Grace Compensation Committee may provide for different adjustments with respect
to some or all Grace Awards to the extent that the Grace Compensation Committee
deems such adjustments necessary and appropriate. Any

-17-

--------------------------------------------------------------------------------




adjustments made by the Grace Compensation Committee pursuant to the foregoing
sentence shall be deemed incorporated by reference herein as if fully set forth
below and shall be binding on the Parties and their respective Affiliates.
Before the Effective Time, the GCP Equity Plan shall be established, with such
terms as are necessary to permit the implementation of the provisions of
Section 4.02.


Section 4.02.    Equity Awards.
(a)Stock Options. Each Grace Option that is outstanding immediately prior to the
Effective Time shall be converted as of the Effective Time into either or both
an Adjusted Grace Option or a GCP Option as described below:
(i)Stock Options Granted Prior to January 1, 2015 Held by Current Employees.
Each Grace Option that is outstanding immediately prior to the Effective Time
that (x) was granted prior to January 1, 2015 and (y) is held by a Grace Group
Employee or a GCP Group Employee shall be converted as of the Effective Time
into both an Adjusted Grace Option and a GCP Option and shall be subject to the
same terms and conditions (including with respect to vesting and expiration)
after the Effective Time as were applicable to such Grace Option immediately
prior to the Effective Time (except as otherwise provided herein, including in
this Section 4.02(a)(i) and Section 4.02(g)); provided, however, that from and
after the Effective Time:
(A)the number of Grace Shares subject to such Adjusted Grace Option, rounded
down to the nearest whole share, shall be equal to the product of (1) the number
of Grace Shares subject to the corresponding Grace Option immediately prior to
the Effective Time multiplied by (2) the Value Factor;
(B)the number of GCP Shares subject to such GCP Option, rounded down to the
nearest whole share, shall be equal to the product of (1) the number of Grace
Shares subject to the corresponding Grace Option immediately prior to the
Effective Time multiplied by (2) the Distribution Ratio multiplied by (3) the
Value Factor;
(C)the per share exercise price of such Adjusted Grace Option, rounded up to the
nearest whole cent, shall be equal to the quotient of (1) the per share exercise
price of the corresponding Grace Option immediately prior to the Effective Time
divided by (2) the Grace Ratio; and
(D)the per share exercise price of such GCP Option, rounded up to the nearest
whole cent, shall be equal to the quotient of (1) the per share exercise price
of the corresponding Grace Option immediately prior to the Effective Time
divided by (2) the GCP Ratio.
Notwithstanding anything to the contrary in this Section 4.02(a)(i), the
exercise price, the number of Grace Shares and GCP Shares subject to each
Adjusted Grace Option and GCP Option, respectively, and the terms and conditions
of exercise of such options shall be determined in a manner consistent with the
requirements of Section 409A of the Code.
(ii)Stock Options Granted On or After January 1, 2015 Held by Grace Group
Employees and All Stock Options Held by Former Employees. Each Grace Option that
is outstanding immediately prior to the Effective Time that either (x) was
granted on or after

-18-

--------------------------------------------------------------------------------




January 1, 2015 and is held by a Grace Group Employee or (y) is held by a Former
Employee shall be converted as of the Effective Time into an Adjusted Grace
Option, and shall be subject to the same terms and conditions (including with
respect to vesting and expiration) after the Effective Time as were applicable
to such Grace Option immediately prior to the Effective Time (except as
otherwise provided herein, including in this Section 4.02(a)(ii) and
Section 4.02(g)); provided, however, that from and after the Effective Time:
(A)the number of Grace Shares subject to such Adjusted Grace Option, rounded
down to the nearest whole share, shall be equal to the product of (1) the number
of Grace Shares subject to the corresponding Grace Option immediately prior to
the Effective Time multiplied by (2) the Grace Ratio; and
(B)the per share exercise price of such Adjusted Grace Option, rounded up to the
nearest whole cent, shall be equal to the quotient of (1) the per share exercise
price of the corresponding Grace Option immediately prior to the Effective Time
divided by (2) the Grace Ratio.
Notwithstanding anything to the contrary in this Section 4.02(a)(ii), the
exercise price, the number of Grace Shares subject to each Adjusted Grace
Option, and the terms and conditions of exercise of such options shall be
determined in a manner consistent with the requirements of Section 409A of the
Code.
(iii)Stock Options Granted On or After January 1, 2015 Held by GCP Group
Employees. Each Grace Option that is outstanding immediately prior to the
Effective Time that was granted on or after January 1, 2015 and is held by a GCP
Group Employee shall be converted as of the Effective Time into a GCP Option,
and shall be subject to the same terms and conditions (including with respect to
vesting and expiration) after the Effective Time as were applicable to such
Grace Option immediately prior to the Effective Time (except as otherwise
provided herein, including in this Section 4.02(a)(ii) and Section 4.02(h));
provided, however, that from and after the Effective Time:
(A)the number of GCP Shares subject to such GCP Option, rounded down to the
nearest whole share, shall be equal to the product of (1) the number of Grace
Shares subject to the corresponding Grace Option immediately prior to the
Effective Time multiplied by (2) the GCP Ratio; and
(B)the per share exercise price of such GCP Option, rounded up to the nearest
whole cent, shall be equal to the quotient of (1) the per share exercise price
of the corresponding Grace Option immediately prior to the Effective Time
divided by (2) the GCP Ratio.
Notwithstanding anything to the contrary in this Section 4.02(a)(iii), the
exercise price, the number of GCP Shares subject to each GCP Option, and the
terms and conditions of exercise of such options shall be determined in a manner
consistent with the requirements of Section 409A of the Code.

-19-

--------------------------------------------------------------------------------




(b)2014 Performance Based Units. Each Grace Performance Based Unit granted in
2014 and 2015 that is outstanding immediately prior to the Effective Time shall
be converted as of the Effective Time into either or both an Adjusted Grace
Restricted Stock Unit and a GCP Restricted Stock Unit as described below:
(i)2014 Performance Based Units Held by Current Employees. Each Grace
Performance Based Unit granted in 2014 that is outstanding immediately prior to
the Effective Time and that is held by a Grace Group Employee or a GCP Group
Employee shall be converted as of the Effective Time into an Adjusted Grace
Restricted Stock Unit and a GCP Restricted Stock Unit, and each such unit shall
be subject to the same terms and conditions after the Effective Time as were
applicable to such Grace Performance Based Unit prior to the Effective Time
(except as otherwise provided herein, including in this Section 4.02(b)(i) and
Section 4.02(g)); provided, however, that:
(A)payment, if any, shall be made in Grace Shares (with respect to Adjusted
Grace Restricted Stock Units that are stock settled) and GCP Shares (with
respect to GCP Restricted Stock Units that are stock settled);
(B)the performance condition applicable to such Grace Performance Based Unit
shall be determined to be satisfied (and the number of Grace Shares subject to
such Grace Performance Based Unit shall be established) as follows: (1) based on
actual performance relative to the applicable performance targets for the
portion of the applicable performance period through and including December 31,
2015, and (2) based on the deemed achievement of the applicable performance
targets at 100% performance for the portion of the applicable performance period
following December 31, 2015; and thereafter, the performance conditions with
respect to such Grace Performance Based Unit shall no longer apply and the
vesting of such Grace Performance Based Unit shall be subject to continued
employment through the end of the applicable performance period (or any earlier
or later date required under the terms of the Grace Performance Based Unit in
effect immediately prior to the Effective Time);
(C)the number of shares subject to such Adjusted Grace Restricted Stock Unit
shall be equal to the number of Grace Shares subject to the corresponding Grace
Performance Based Unit immediately prior to the Effective Time (after giving
effect to Section 4.02(b)(i)(B)); and
(D)the number of shares subject to such GCP Restricted Stock Unit shall be equal
to the product of (1) the number of Grace Shares subject to the Grace
Performance Based Unit immediately prior to the Effective Time (after giving
effect to Section 4.02(b)(i)(B)) multiplied by (2) the Distribution Ratio,
rounded to the nearest whole share.
(ii)2014 Performance Based Units Held by Former Employees; Performance Based
Units Granted in 2015. Each Grace Performance Based Unit granted in 2014 that is
outstanding immediately prior to the Effective Time and that is held by a Former
Employee, and each Grace Performance Based Unit granted in 2015 that is
outstanding immediately prior to the Effective Time, shall be converted as of
the Effective Time into an Adjusted Grace Restricted Stock Unit, and each such
unit shall be subject to the same terms and conditions after the Effective Time
as were applicable to such Grace Performance Based Unit

-20-

--------------------------------------------------------------------------------




prior to the Effective Time (except as otherwise provided herein, including in
this Section 4.02(b)(ii) and Section 4.02(g)); provided, however, that:
(A)the performance condition applicable to such Grace Performance Based Unit
shall be determined to be satisfied (and the number of Grace Shares subject to
such Grace Performance Based Unit shall be established) as follows: (1) based on
actual performance relative to the applicable performance targets for the
portion of the applicable performance period through and including December 31,
2015, and (2) based on the deemed achievement of the applicable performance
targets at 100% performance for the portion of the applicable performance period
following December 31, 2015; and thereafter, the performance condition with
respect to such Grace Performance Based Unit shall no longer apply and such
Grace Performance Based Unit shall be settled at the end of the applicable
performance period (or any earlier or later date required under the terms of the
Grace Performance Based Unit in effect immediately prior to the Effective Time);
and
(B)the number of shares subject to such Adjusted Grace Restricted Stock Unit
shall be equal to the product of (1) the number of Grace Shares subject to the
corresponding Grace Performance Based Unit immediately prior to the Effective
Time (after giving effect to Section 4.02(b)(ii)(A)) multiplied by (2) the Grace
Ratio, rounded to the nearest whole share.
(c)2013 Performance Based Units. Each Grace Performance Based Unit granted in
2013 that is outstanding immediately prior to the Effective Time shall be
converted as of the Effective Time into either an Adjusted Grace Performance
Based Unit or a GCP Performance Based Unit as described below:
(i)2013 Performance Based Units Held by Grace Group Employees and Former
Employees. Each Grace Performance Based Unit granted in 2013 that is outstanding
immediately prior to the Effective Time and that is held by either a Grace Group
Employee or a Former Employee shall be converted as of the Effective Time into
an Adjusted Grace Performance Based Unit, and each such unit shall be subject to
the same terms and conditions after the Effective Time as were applicable to
such Grace Performance Based Unit prior to the Effective Time (except as
otherwise provided herein, including in this Section 4.02(c)(i) and
Section 4.02(g)); provided, however, that from and after the Effective Time the
number of shares subject to such Adjusted Grace Performance Based Unit shall be
equal to the product of (A) the number of Grace Shares subject to the
corresponding Grace Performance Based Unit immediately prior to the Effective
Time multiplied by (2) the Grace Ratio, rounded to the nearest whole share.
(ii)2013 Performance Based Units Held by GCP Group Employees. Each Grace
Performance Based Unit granted in 2013 that is outstanding immediately prior to
the Effective Time and that is held by a GCP Group Employee shall be converted
as of the Effective Time into a GCP Performance Based Unit, and each such unit
shall be subject to the same terms and conditions after the Effective Time as
were applicable to such Grace Performance Based Unit prior to the Effective Time
(except as otherwise provided herein, including in this Section 4.02(c)(ii) and
Section 4.02(g)); provided, however, that:
(A)payment, if any, shall be made in GCP Shares (with respect to GCP Performance
Based Units that are stock settled);

-21-

--------------------------------------------------------------------------------




(B)the determination of performance with respect to such GCP Performance Based
Unit shall be made by the Grace Compensation Committee in the ordinary course of
business, consistent with past practice, based on the performance of Grace
through December 31, 2015; and
(C)the number of shares subject to such GCP Performance Based Unit shall be
equal to the product of (1) the number of Grace Shares subject to the Grace
Performance Based Unit immediately prior to the Effective Time multiplied by
(2) the GCP Ratio, rounded to the nearest whole share.
(d)Restricted Stock Units. Each Grace Restricted Stock Unit that is outstanding
immediately prior to the Effective Time shall be converted as of the Effective
Time into either an Adjusted Grace Restricted Stock Unit or a GCP Restricted
Stock Unit as described below:
(i)Restricted Stock Units Held by Grace Group Employees and Former Employees.
Each Grace Restricted Stock Unit that is outstanding immediately prior to the
Effective Time and that is held either by a Grace Group Employee or by a Former
Employee shall be converted as of the Effective Time into an Adjusted Grace
Restricted Stock Unit, and shall be subject to the same terms and conditions
(including with respect to vesting) after the Effective Time as were applicable
to such Grace Restricted Stock Unit immediately prior to the Effective Time
(except as otherwise provided herein, including in this Section 4.02(d)(i) and
Section 4.02(g)); provided, however, that from and after the Effective Time the
number of shares subject to such Adjusted Grace Restricted Stock Unit shall be
equal to the product of (A) the number of Grace Shares subject to the
corresponding Grace Restricted Stock Unit immediately prior to the Effective
Time multiplied by (2) the Grace Ratio, rounded to the nearest whole share.
(ii)Restricted Stock Units Held by GCP Group Employees. Each Grace Restricted
Stock Unit that is outstanding immediately prior to the Effective Time and that
is held by a GCP Group Employee shall be converted as of the Effective Time into
a GCP Restricted Stock Unit, and shall be subject to the same terms and
conditions (including with respect to vesting) after the Effective Time as were
applicable to such Grace Restricted Stock Unit immediately prior to the
Effective Time (except as otherwise provided herein, including in this
Section 4.02(d)(ii) and Section 4.02(g)); provided, however, that from and after
the Effective Time the number of shares subject to such GCP Restricted Stock
Unit shall be equal to the product of (A) the number of Grace Shares subject to
the corresponding Grace Restricted Stock Unit immediately prior to the Effective
Time multiplied by (2) the GCP Ratio, rounded to the nearest whole share.
(e)Director Restricted Stock. Each Grace Restricted Stock Award that is
outstanding immediately prior to the Record Date shall be cancelled immediately
prior to the Record Date and replaced with an Adjusted Grace Restricted Stock
Award immediately following the Effective Time, which Adjusted Grace Restricted
Stock Award shall be subject to the same terms and conditions (including with
respect to vesting) after the Effective Time as were applicable to such Grace
Restricted Stock Award immediately prior to the Effective Time (except as
otherwise provided herein, including in this Section 4.02(e) and
Section 4.02(g)); provided, however, that the number of shares subject to such
Adjusted Grace Restricted Stock Award shall be equal to the product of (A) the
number of Grace Shares subject to the corresponding Grace Restricted Stock Award
immediately prior to the Effective Time multiplied by (2) the Grace Ratio,
rounded to the nearest whole share. The holder of the Adjusted Grace Restricted
Stock Award described in this Section 4.02(e) shall not be entitled to receive
the GCP Shares to which such holder would

-22-

--------------------------------------------------------------------------------




otherwise have been entitled with respect to the cancelled Grace Shares as a
stockholder at the Record Date, but shall be entitled to the cash dividends on
the Grace Restricted Stock Award accrued but unpaid at the Effective Time
subject to substantially the same terms, vesting conditions, and other
restrictions, if any, that were applicable to such accrued but unpaid cash
dividends at the Effective Time.
(f)Deferred Share Awards. Each Grace Deferred Share Award that is outstanding
immediately prior to the Effective Time shall be converted as of the Effective
Time into an Adjusted Grace Deferred Share Award, and each such share shall be
subject to the same terms and conditions after the Effective Time as were
applicable to such Grace Deferred Share Award prior to the Effective Time
(except as otherwise provided herein, including in this Section 4.02(f) and
Section 4.02(g)); provided, however, that the number of shares subject to such
Adjusted Grace Deferred Share Award shall be equal to the product of (1) the
number of Grace Shares subject to the corresponding Grace Deferred Share Award
immediately prior to the Effective Time multiplied by (2) the Grace Ratio,
rounded to the nearest whole share.
(g)Miscellaneous Award Terms. With respect to Adjusted Grace Awards and GCP
Awards, (i) employment with or service to the Grace Group shall be treated as
employment with and service to GCP with respect to GCP Awards held by Grace
Group Employees or Grace nonemployee directors, and (ii) employment with or
service to the GCP Group shall be treated as employment with or service to Grace
with respect to Adjusted Grace Awards held by GCP Group Employees or Transferred
Directors. In addition, none of the Separation, the Distribution, or any
employment transfer described in Section 3.01 shall constitute a termination of
employment for any Employee for purposes of any Adjusted Grace Award or any GCP
Award. After the Effective Time, for any award adjusted under this Section 4.02,
any reference to a “change in control,” “change of control,” or similar
definition in an award agreement, employment agreement, or Grace Equity Plan
applicable to such award (A) with respect to Adjusted Grace Awards, shall be
deemed to refer to a “change in control,” “change of control,” or similar
definition as set forth in the applicable award agreement, employment agreement,
or Grace Equity Plan, and (B) with respect to GCP Awards, shall be deemed to
refer to a “Change in Control” as defined in the GCP Equity Plan.
(h)Tax Reporting and Withholding.
(i)Except as otherwise provided in this Section 4.02(h), after the Effective
Time, Adjusted Grace Awards, regardless of by whom held, shall be settled by
Grace, and GCP Awards, regardless of by whom held, shall be settled by GCP.
(ii)Unless otherwise required by applicable Laws, GCP shall be responsible for
all income, payroll, fringe benefit, social insurance, payment on account, or
other taxes related to or otherwise owed on income of GCP Group Employees,
Former GCP Group Employees, or Transferred Directors related to GCP Awards or
Adjusted Grace Awards, and Grace shall be responsible for all income, payroll,
fringe benefit, social insurance, payment on account, or other taxes related to
or otherwise owed on income of Grace Group Employees, Former Grace Group
Employees, or individuals who are or were Grace nonemployee directors (other
than Transferred Directors) related to GCP Awards or Adjusted Grace Awards.
Unless otherwise required by applicable Laws, upon the vesting or settlement of
GCP Awards, GCP shall be solely responsible for ensuring the satisfaction of all
applicable tax withholding requirements and employer tax on behalf of each GCP
Group Employee or Former GCP Group Employee and for ensuring the collection and
remittance of any employee withholding taxes to

-23-

--------------------------------------------------------------------------------




the Grace Group with respect to each Grace Group Employee or Former Grace Group
Employee (with Grace Group being responsible for remittance of any applicable
employee withholding taxes and payment and remittance of the applicable employer
taxes relating to Grace Group Employees and Former Grace Group Employees to the
applicable Governmental Authority). Unless otherwise required by applicable
Laws, upon the vesting or settlement of Adjusted Grace Awards, Grace shall be
solely responsible for ensuring the satisfaction of all applicable tax
withholding requirements on behalf of each Grace Group Employee or Former Grace
Group Employee and for ensuring the collection and remittance of any employee
withholding taxes to the GCP Group with respect to each GCP Group Employee or
Former GCP Group Employee (with GCP Group being responsible for remittance of
any applicable employee withholding taxes and payment and remittance of the
applicable employer taxes relating to GCP Group Employees or Former GCP Group
Employees to the applicable Governmental Authority). Unless otherwise required
by applicable Laws, following the Effective Time, Grace shall be responsible for
all income tax reporting in respect of Adjusted Grace Awards and GCP Awards held
by Grace Group Employees, Former Employees, and individuals who are or were
Grace nonemployee directors (other than Transferred Directors), and GCP will be
responsible for all income tax reporting in respect of Adjusted Grace Awards and
GCP Awards held by GCP Group Employees and Transferred Directors.
Notwithstanding the foregoing, to the extent necessary (and permissible) to
effectuate the foregoing, either Grace or GCP may act as agent for the other
Party by remitting amounts withheld in relation to GCP Awards or Adjusted Grace
Awards to the applicable Governmental Authority.
(iii)GCP shall be responsible for the settlement of cash dividend equivalents on
any Adjusted Grace Awards or GCP Awards held by a GCP Group Employee or
Transferred Director. Prior to the date any such settlement is due, Grace shall
pay GCP in cash amounts required to settle any dividend equivalents with respect
to Adjusted Grace Awards. Grace shall be responsible for the settlement of cash
dividends equivalents on any Adjusted Grace Awards or GCP Awards held by a Grace
Group Employee, Former Employee, or nonemployee director of Grace. Prior to the
date any such settlement is due, GCP shall pay Grace in cash amounts required to
settle any dividend equivalents accrued following the Effective Time with
respect to GCP Awards.
(iv)Following the Effective Time, if any Adjusted Grace Award held by a GCP
Group Employee, Former Employee, or Transferred Director shall fail to become
vested, such Adjusted Grace Award shall be forfeited to Grace, and if any GCP
Award held by a Grace Group Employee or nonemployee director of Grace shall fail
to become vested, such GCP Award shall be forfeited to GCP.
(i)Cooperation. Each of the Parties shall establish an appropriate
administration system in order to administer, in an orderly manner,
(i) exercises of vested Adjusted Grace Options and GCP Options, (ii) the vesting
and forfeiture of unvested Adjusted Grace Awards and GCP Awards, and (iii) the
withholding, reporting, and employer tax requirements with respect to all
awards. Each of the Parties shall work together to unify and consolidate all
indicative data and payroll and employment information on regular timetables and
make certain that each applicable Person’s data and records in respect of such
awards are correct and updated on a timely basis. The foregoing shall include
employment status and information required for vesting and forfeiture of awards
and tax withholding/remittance, compliance with trading windows, and compliance
with the requirements of the Exchange Act and other applicable Laws.

-24-

--------------------------------------------------------------------------------




Without limiting the foregoing provisions of this Section 4.02(i), each Party
agrees that, without the written consent of the Chief Human Resources Officer of
the other Party, such Party shall, during the two-year period commencing on the
Distribution Date, continue to engage the Stock Plan Administrator as its
third-party administrator for Grace Awards, in the case of Grace, and GCP
Awards, in the case of GCP. No Party shall charge another Party a fee for such
cooperation, unless otherwise agreed.
(j)Registration and Other Regulatory Requirements. GCP agrees to file Forms S-1,
S-3, and S-8 registration statements with respect to, and to cause to be
registered pursuant to the Securities Act, the GCP Shares authorized for
issuance under the GCP Equity Plan, as required pursuant to the Securities Act.
The Parties shall take such additional actions as are deemed necessary or
advisable to effectuate the foregoing provisions of this Section 4.02(j),
including compliance with securities Laws and other legal requirements
associated with equity compensation awards in affected non-U.S. jurisdictions.
Grace agrees to facilitate the adoption and approval of the GCP Equity Plan
consistent with the requirements of Treasury Regulations
Section 1.162-27(f)(4)(iii).


Section 4.03.    Bonus Plans.
(a)Establishment of GCP Bonus Plans. Before the Effective Time, GCP shall, or
shall cause another member of the GCP Group to, establish the GCP Bonus Plans.
(b)2015 Annual Bonus. Effective as of the Transfer Effective Time, the Liability
in respect of bonus awards allocable to GCP Group Employees or Former GCP Group
Employees under the Grace Bonus Plans in respect of 2015 shall be assumed by the
GCP Group based on the accrual for such Employees as of immediately prior to the
Transfer Effective Time. Grace and GCP shall pay the amounts awarded to their
respective Employees no later than March 15, 2016 (in the case of Employees
located in the U.S.) or March 31, 2016 (in the case of Employees located outside
the U.S.), except as otherwise determined by the Compensation Committee of the
Board of Directors of such Employee’s employer.
(c)Allocation of Liabilities. Except as otherwise provided in this Agreement,
(i) the Grace Group shall be solely responsible for funding, paying, and
discharging all obligations relating to any annual incentive bonus awards under
any Grace annual incentive plan or other short-term compensation plan with
respect to payments earned before, as of, or after the Transfer Effective Time
to Grace Group Employees or Former Grace Group Employees, and no member of the
GCP Group shall have any obligations with respect thereto; and (ii) the GCP
Group shall be solely responsible for funding, paying, and discharging all
obligations relating to any annual incentive bonus awards under any GCP Group
annual incentive plan or other short-term incentive compensation plan with
respect to payments earned before, as of, or after the Transfer Effective Time
to GCP Group Employees or Former GCP Group Employees, and no member of the Grace
Group shall have any obligations with respect thereto.


Section 4.04.    Executive Benefit Plans. Before the Effective Time, GCP shall,
or shall cause another member of the GCP Group to, establish the GCP Executive
Severance Plan, the GCP Executive Salary Protection Plan, the GCP Excess
Liability Insurance Policy, and the GCP Replacement Policy.

-25-

--------------------------------------------------------------------------------




Section 4.05    Director Compensation.
(a)Establishment of GCP Compensation Program for Nonemployee Directors. Before
the Effective Time, GCP shall establish the GCP compensation program for
nonemployee directors, with substantially the same terms as of immediately prior
to the Effective Time as the Grace compensation program for nonemployee
directors.
(b)Allocation of Directors’ Compensation. Grace shall be responsible for the
payment of any fees for service on the Grace Board that are earned at, before,
or after the Effective Time, and GCP shall not have any responsibility for any
such payments. With respect to any GCP nonemployee director, GCP shall be
responsible for the payment of any fees for service on the GCP Board that are
earned at any time after the Effective Time and Grace shall not have any
responsibility for any such payments. Notwithstanding the foregoing, GCP shall
commence paying quarterly cash retainers to GCP nonemployee directors in respect
of the quarter in which the Effective Time occurs. Grace Awards held by
nonemployee directors as of immediately prior to the Effective Time shall be
treated as described in Section 4.02.


ARTICLE V
QUALIFIED RETIREMENT PLANS
Section 5.01.    GCP U.S. Pension Plans.
(a)Establishment of GCP U.S. Pension Plans. Before the Internal Distribution,
GCP shall establish the GCP Salaried Pension Plan and the GCP Non-Union Hourly
Pension Plan. As soon as practicable after the Internal Distribution and upon
receipt by Grace of (i) a copy of each of the GCP U.S. Pension Plans;
(ii) confirmation that the GCP Board (or its authorized committee or other
delegate) has approved the adoption of the GCP U.S. Pension Plans and any
related trust(s) (the “GCP Pension Trust”) and the assumption by the GCP U.S.
Pension Plans of the Liabilities described in Section 5.01(b); and (iii) either
(A) a favorable determination letter issued by the IRS with respect to each of
the GCP U.S. Pension Plans and the GCP Pension Trust, or (B) an opinion of
counsel, which counsel and opinion are reasonably satisfactory to Grace, with
respect to the qualified status of each of the GCP U.S. Pension Plans under
Section 401(a) of the Code and the tax-exempt status of the GCP Pension Trust
under Section 501(a) of the Code, Grace shall direct the trustee of the Grace
Pension Trust to transfer assets of the Grace U.S. Pension Plans to the GCP
Pension Trust in the amounts described in Section 5.01(b).
(b)Assumption of Liabilities; ERISA Section 4044 Transfer.
(i)Grace U.S. Pension Plans. As of the Transfer Effective Time, GCP shall cause
each of the GCP U.S. Pension Plans to assume Liabilities under the corresponding
Grace U.S. Pension Plan for GCP Group Employees, and shall cause the GCP Pension
Trust to accept Assets with respect to such assumed Liabilities (including
Assets and Liabilities in respect of beneficiaries and/or alternate payees). The
Grace Pension Trust shall transfer such Assets to the GCP Pension Trust and,
upon completion of such Asset transfer, each such Grace U.S. Pension Plan and
the Grace Group shall be relieved of such Liabilities.
(ii)Transfer of Assets. The amount of Assets (whether in cash or kind, as
determined by Grace) to be transferred from the Grace Pension Trust to the GCP
Pension Trust in respect of the assumption of Liabilities by GCP under
Section 5.01(b)(i) shall be determined as of the Distribution Date in accordance
with, and shall comply with, Section 414(l) of the Code and Section 4044 of
ERISA. Assumptions used to determine the value (or amount) of the Assets to be
transferred shall be the safe harbor assumptions specified for valuing benefits
in trusteed plans under

-26-

--------------------------------------------------------------------------------




Department of Labor Regulations Section 4044.51-57 and, to the extent not so
specified, shall be based on the assumptions used in the annual valuation report
to determine minimum funding requirements most recently prepared before the
transfer by the actuary for each of the Grace U.S. Pension Plans. The transfer
amounts described above shall be credited or debited, as applicable, with a pro
rata share of the actual investment earnings or losses allocable to the transfer
amount for the period between the Distribution Date and an assessment date set
by Grace that is as close as practicable, taking into account the timing and
reporting of valuation of Assets in the Grace Pension Trust, to the date upon
which Assets equal in value to the transfer amount are actually transferred from
the Grace Pension Trust to the GCP Pension Trust. During the time before such
transfer, benefits for GCP Group Employees who terminate employment with the GCP
Group shall be paid from the Grace Pension Trust. The ultimate transfer amount
shall be reduced by the amount of these benefits and credited or debited by the
actual investment earnings or losses from the payment date to the assessment
date set by Grace above. In addition, during this period, GCP shall be
responsible for a pro rata share of trustee and administration fees attributable
to the Assets of the GCP U.S. Pension Plans that remain in the Grace Pension
Trust. The funding balances in each of the Grace U.S. Pension Plans shall be
divided between the applicable Grace U.S. Pension Plan and the corresponding GCP
U.S. Pension Plan based on the guidance provided in Revenue Rulings 81-212 and
86-47.
(c)GCP U.S. Pension Plan Provisions. Each of the GCP U.S. Pension Plans shall
provide that:
(i)GCP Group Employees shall (A) be eligible to participate in the applicable
GCP U.S. Pension Plan as of the Transfer Effective Time to the extent that they
were eligible to participate in the corresponding Grace U.S. Pension Plan as of
immediately prior to the Transfer Effective Time, and (B) receive credit for
vesting, eligibility, and benefit service for all service credited for those
purposes under the corresponding Grace U.S. Pension Plan as of the Transfer
Effective Time as if that service had been rendered to GCP;
(ii)the compensation paid by the Grace Group to a GCP Group Employee that is
recognized under the applicable Grace U.S. Pension Plan as of immediately prior
to the Transfer Effective Time shall be credited and recognized for all
applicable purposes under the corresponding GCP U.S. Pension Plan as though it
were compensation from the GCP Group;
(iii)the accrued benefit of each GCP Group Employee under the applicable Grace
U.S. Pension Plan as of the Transfer Effective Time shall be payable under the
corresponding GCP U.S. Pension Plan at the time and in a form that would have
been permitted under such Grace U.S. Pension Plan as in effect as of the
Transfer Effective Time, with employment by the Grace Group before the Transfer
Effective Time treated as employment by the GCP Group under such GCP U.S.
Pension Plan for purposes of determining eligibility for optional forms of
benefit, early retirement benefits, or other benefit forms; and
(iv)each of the GCP U.S. Pension Plans shall assume and honor the terms of all
QDROs in effect under the corresponding Grace U.S. Pension Plan as of
immediately prior to the Transfer Effective Time with respect to GCP Group
Employees.
(d)Determination Letter Request. GCP shall submit an application to the IRS as
soon as practicable after the Effective Time (but no later than the last day of
the applicable remedial amendment period as defined in applicable Code
provisions) requesting a determination letter regarding the qualified status of
each of the GCP U.S. Pension Plans under Section 401(a) of the Code and the
tax-exempt status of its related trust under Section 501(a) of the Code as of
the Distribution Date and shall make any amendments reasonably requested by the
IRS to receive such a favorable determination letter.
(e)Grace U.S. Pension Plans After Transfer Effective Date. From and after the
Transfer Effective Time, (i) each of the Grace U.S. Pension Plans shall continue
to be responsible for Liabilities in respect of Grace Group Employees, Former
Grace Group Employees, and Former GCP

-27-

--------------------------------------------------------------------------------




Group Employees, and (ii) no GCP Group Employees shall accrue any benefits under
the Grace U.S. Pension Plans. Without limiting the generality of the foregoing,
GCP Group Employees shall cease to be participants in each of the Grace U.S.
Pension Plans, effective as of the Transfer Effective Time.
(f)Plan Fiduciaries. For all periods after the Transfer Effective Time, the
Parties agree that the applicable fiduciaries of each of the Grace U.S. Pension
Plans and each of the GCP U.S. Pension Plans, respectively, shall have the
authority with respect to the Grace U.S. Pension Plans and the GCP U.S. Pension
Plans, respectively, to determine the plan investments and such other matters as
are within the scope of their duties under ERISA and the terms of the applicable
plan documents.
(g)No Loss of Unvested Benefits; No Distributions. The transfer of any GCP Group
Employee’s employment to the GCP Group shall not result in the loss of that GCP
Group Employee’s unvested accrued benefits (if any) under the applicable Grace
U.S. Pension Plan, which benefit Liability shall be assumed under the
corresponding GCP U.S. Pension Plan as provided herein. No GCP Group Employee
shall be entitled to a distribution of his or her benefit under the Grace U.S.
Pension Plans or the GCP U.S. Pension Plans as a result of such transfer of
employment.
(h)Delayed Transfer Employees. Prior to the Transfer Effective Time, Grace and
GCP shall take all actions as are necessary (including amending the Grace U.S.
Pension Plans and GCP U.S. Pension Plans) to provide that each GCP Delayed
Transfer Employee shall continue to accrue benefits under the applicable Grace
U.S. Pension Plan and each Grace Delayed Transfer Employee shall continue to
accrue benefits under the applicable GCP U.S. Pension Plan based on continuous
service with either the Grace Group or the GCP Group, as applicable, during the
Delayed Transfer Period. Following the Delayed Transfer Period, (i) GCP shall
cause each of the GCP U.S. Pension Plans to assume Liabilities under the
corresponding Grace U.S. Pension Plan for GCP Delayed Transfer Employees accrued
during the Delayed Transfer Period, and shall cause the GCP Pension Trust to
accept Assets with respect to such assumed Liabilities (including Assets and
Liabilities in respect of beneficiaries and/or alternate payees) and (ii) Grace
shall cause each of the Grace U.S. Pension Plans to assume Liabilities under the
corresponding GCP U.S. Pension Plan for Grace Delayed Transfer Employees accrued
during the Delayed Transfer Period, and shall cause the Grace Pension Trust to
accept Assets with respect to such assumed Liabilities (including Assets and
Liabilities in respect of beneficiaries and/or alternate payees). The Grace
Pension Trust shall transfer the Assets described in clause (i) to the GCP
Pension Trust and, upon completion of such Asset transfer, each such Grace U.S.
Pension Plan and the Grace Group shall be relieved of the Liabilities described
in clause (i). The GCP Pension Trust shall transfer such Assets described in
clause (ii) to the Grace Pension Trust and, upon completion of such Asset
transfer, each such GCP U.S. Pension Plan and the GCP Group shall be relieved of
the Liabilities described in clause (ii). The amount of Assets (whether in cash
or kind, as determined by Grace) to be transferred from the Grace Pension Trust
to the GCP Pension Trust or from the GCP Pension Trust to the Grace Pension
Trust in respect of the assumption of Liabilities by GCP or Grace, as
applicable, under this Section 5.01(h) shall be determined in accordance with
the process set forth in Section 5.01(b)(ii).


Section 5.02.    GCP Retained Pension Plans. As of the Transfer Effective Time,
the GCP Group shall retain (or assume to the extent necessary) sponsorship of
the GCP Retained Pension Plans, and, from and after the Transfer Effective Time,
all Assets and Liabilities thereunder shall be Assets and Liabilities of the GCP
Group.


Section 5.03.    Grace Retained Pension Plans. As of the Transfer Effective
Time, the Grace Group shall retain (or assume to the extent necessary)
sponsorship of the Grace Retained Pension Plans, and, from and after the
Transfer Effective Time, all Assets and Liabilities thereunder shall be the
Assets and Liabilities of the Grace Group.



-28-

--------------------------------------------------------------------------------




Section 5.04.    GCP Savings Plan.
(a)Establishment of Plan. Before the Internal Distribution, GCP shall establish
the GCP Savings Plan. Before the Internal Distribution, GCP shall provide Grace
with (i) a copy of the GCP Savings Plan; (ii) confirmation that the GCP Board
(or its authorized committee or other delegate) has approved the adoption of the
GCP Savings Plan and the related trust(s) and the assumption by the GCP Savings
Plan of the Liabilities described in Section 5.04(b); and (iii) either (A) a
favorable determination letter issued by the IRS with respect to the GCP Savings
Plan and its related trust or (B) an opinion of counsel, which counsel and
opinion are reasonably satisfactory to Grace, with respect to the qualified
status of the GCP Savings Plan under Section 401(a) of the Code and the
tax-exempt status of its related trust under Section 501(a) of the Code.
(b)Transfer of Account Balances. Not later than 30 days following the
Distribution Date (or such later time as mutually agreed by the Parties), Grace
shall cause the trustee of the Grace Savings Plan to transfer from the trust(s)
that forms a part of the Grace Savings Plan to the trust(s) that forms a part of
the GCP Savings Plan the account balances of the GCP Group Employees under the
Grace Savings Plan, determined as of the date of the transfer. Such transfers
shall be made in kind, including promissory notes evidencing the transfer of
outstanding loans. Any Asset and Liability transfers pursuant to this
Section 5.04(b) shall comply in all respects with Sections 414(l) and 411(d)(6)
of the Code.
(c)GCP Savings Plan Provisions. The GCP Savings Plan shall provide that:
(i)GCP Group Employees shall (A) be eligible to participate in the GCP Savings
Plan as of the Transfer Effective Time to the extent that they were eligible to
participate in the Grace Savings Plan as of immediately prior to the Transfer
Effective Time, and (B) receive credit for all service credited for that purpose
under the Grace Savings Plan as of immediately prior to the Distribution as if
that service had been rendered to GCP; and
(ii)the account balance of each GCP Group Employee under the Grace Savings Plan
as of the date of the transfer of Assets from the Grace Savings Plan (including
any outstanding promissory notes) shall be credited to such individual’s account
balance under the GCP Savings Plan.
(d)Determination Letter Request. GCP shall submit an application to the IRS as
soon as practicable after the Effective Time (but no later than the last day of
the applicable remedial amendment period as defined in applicable Code
provisions) requesting a determination letter regarding the qualified status of
the GCP Savings Plan under Sections 401(a) and 401(k) of the Code and the
tax-exempt status of its related trust under Section 501(a) of the Code and
shall make any amendments reasonably requested by the IRS to receive such a
favorable determination letter.
(e)Grace Savings Plan after Transfer Effective Time. From and after the Transfer
Effective Time, (i) the Grace Savings Plan shall continue to be responsible for
Liabilities in respect of Grace Group Employees, Former Grace Group Employees,
and Former GCP Group Employees, and (ii) no GCP Group Employees shall accrue any
benefits under the Grace Savings Plan. Without limiting the generality of the
foregoing, GCP Group Employees shall cease to be participants in the Grace
Savings Plan effective as of the Transfer Effective Time.
(f)Plan Fiduciaries. For all periods after the Transfer Effective Time, the
Parties agree that the applicable fiduciaries of each of the Grace Savings Plan
and the GCP Savings Plan, respectively, shall have the authority with respect to
the Grace Savings Plan and the GCP

-29-

--------------------------------------------------------------------------------




Savings Plan, respectively, to determine the investment alternatives, the terms
and conditions with respect to those investment alternatives, and such other
matters as are within the scope of their duties under ERISA and the terms of the
applicable plan documents.
(g)No Loss of Unvested Benefits; No Distributions. The transfer of any GCP Group
Employee’s employment to the GCP Group will not result in loss of that GCP Group
Employee’s unvested benefits (if any) under the Grace Savings Plan, which
benefit Liability will be assumed under the GCP Savings Plan as provided herein.
No GCP Group Employee shall be entitled to a distribution of his or her benefit
under the Grace Savings Plan or GCP Savings Plan as a result of such transfer of
employment.


Section 5.05.    GCP Canadian Pension Plan.
(a)Establishment of the GCP Canadian Pension Plan. Before the Transfer Effective
Time, GCP shall establish the GCP Canadian Pension Plan.
(b)Preparation of Split Report. Following November 1, 2015 (the “Canadian
Pension Plan Effective Date”) but on or prior to December 31, 2015, the actuary
for the Grace Canadian Pension Plan shall prepare and file a split report with
the Régie des rentes du Québec (the “Québec Pensions Regulator”) documenting the
Assets and Liabilities in respect of GCP Group Employees and Former GCP Group
Employees as of the Canadian Pension Plan Effective Date to be transferred from
the Grace Canadian Pension Plan to the GCP Canadian Pension Plan.
(c)Assumption of Liabilities; Transfer of Assets. Promptly following the date on
which the Québec Pensions Regulator approves the split report (the “Canadian
Pension Plan Approval Date”), GCP shall, and shall cause the GCP Canadian
Pension Plan to, assume all Liabilities under the Grace Canadian Pension Plan
for the benefit of GCP Group Employees and Former GCP Group Employees and their
respective beneficiaries and/or alternate payees as determined as of the
Canadian Pension Plan Effective Date, and shall cause the trust for the GCP
Canadian Pension Plan to accept Assets with respect to such assumed Liabilities
(including Assets and Liabilities in respect of beneficiaries and/or alternate
payees). The trust for the Grace Canadian Pension Plan shall transfer such
Assets to the trust for the GCP Canadian Pension Plan and, upon completion of
such Asset transfer, the Grace Canadian Pension Plan and the Grace Group shall
be relieved of such Liabilities. During the time before such transfer of Assets,
benefits for GCP Group Employees who terminate employment with the GCP Group
shall be paid from the Grace Canadian Pension Plan. Grace shall retain all
Assets and Liabilities under the Grace Canadian Pension Plan for the benefits
for Grace Group Employees and Former Grace Group Employees and their respective
beneficiaries and/or alternate payees. From and after the Canadian Pension Plan
Approval Date, GCP Group Employees and Former GCP Group Employees shall cease to
be participants in the Grace Canadian Pension Plan.


Section 5.06.    GCP UK Pension Plan. GCP shall continue to sponsor the GCP U.K.
Pension Plan following the Distribution Date, and GCP Group Employees who
participated in such plan prior to the Distribution Date shall continue to
participate in such plan on and after the Distribution Date. In addition, Grace
and GCP shall take all actions as are necessary to provide that Grace Group
Employees who actively participated in the GCP U.K. Pension Plan may continue
active participation in the GCP U.K. Pension Plan after the Distribution Date
for a period that shall extend until the last day of the calendar month in which
the date that is 18 calendar months following the Distribution Date occurs
(unless this arrangement is terminated

-30-

--------------------------------------------------------------------------------




earlier in accordance with the provisions below) (the “U.K. Pension Continuation
Period”), under the same terms and conditions as applicable to such Grace Group
Employees immediately prior to the Distribution Date, including the continuation
of (a) employee contributions to that GCP U.K. Pension Plan by such Grace Group
Employees (“U.K. Pension Employee Contributions”) and (b) employer contributions
(including employer matching contributions) to the GCP U.K. Pension Plan on
behalf of such Grace Group Employees (“U.K. Pension Employer Contributions”), in
each case, as applicable immediately before the Distribution Date. Grace shall
make the appropriate U.K. Pension Employee Contributions and U.K. Pension
Employer Contributions directly to the GCP U.K. Pension Plan in a timely manner
during the U.K. Pension Continuation Period. Grace may terminate the U.K.
Pension Continuation Period earlier than the expiration of the period specified
above upon no less than 90 days’ notice to GCP and the trustees of the GCP U.K.
Pension Plan, but only with the permission of GCP and such trustees, which shall
not be unreasonably withheld, conditioned, or delayed. Upon the termination (or
expiration) of the U.K. Pension Continuation Period, Grace shall pay any
additional contributions required by Law as a result of such termination (or
expiration) and the withdrawal of Grace Group Employees from the GCP U.K.
Pension Plan. Neither Grace nor GCP shall make any changes to the GCP U.K.
Pension Plan during the U.K. Continuation Period that would affect the terms of
participation of the other Party’s employees in the GCP U.K. Pension Plan or the
contributions or costs related to such participation, without the written
permission of an authorized officer of the other Party.


Section 5.07.    GCP Brazilian Savings Plan. GCP shall continue to sponsor the
GCP Brazilian Savings Plan following the Distribution Date. Grace and GCP shall
take all actions as are necessary to provide for Grace Group Employees who
participated in the GCP Brazilian Savings Plan immediately prior to the
Distribution Date to continue to participate in the GCP Brazilian Savings Plan
as of and following the Distribution Date on the same terms and conditions as
applicable to such Grace Group Employees prior to the Distribution Date for a
period commencing on the Effective Time and ending on the earlier of (a) the
date that a separate replacement plan is established by Grace for such Grace
Group Employees, and (b) the date that is the last day of the month in which the
date that is 18 months following the Distribution Date occurs (the “Brazil
Savings Continuation Period”). Grace shall be responsible for making all
contributions applicable to such Grace Group Employees during the Brazil Savings
Continuation Period directly to the administrator of the GCP Brazilian Savings
Plan, as calculated by such administrator. Neither Grace nor GCP shall make any
changes to the GCP Brazilian Savings Plan during the Brazil Savings Continuation
Period that would affect the terms of participation of the other Party’s
employees in the GCP Brazilian Savings Plan or the contributions or costs
related to such participation, without the written permission of an authorized
officer of the other Party.


ARTICLE VI
NONQUALIFIED DEFERRED COMPENSATION PLANS
Section 6.01.    GCP SERP.
(a)Establishment of the GCP SERP. Before the Internal Distribution, GCP shall
establish the GCP SERP.

-31-

--------------------------------------------------------------------------------




(b)Assumption of Liabilities from Grace. As of the Transfer Effective Time, GCP
shall, and shall cause the GCP SERP to, assume all Liabilities under the Grace
SERP for the benefits of GCP Group Employees and their respective beneficiaries
and/or alternate payees determined as of immediately prior to the Transfer
Effective Time, and the Grace Group and the Grace SERP shall be relieved of all
Liabilities for those benefits. Grace shall retain all Liabilities under the
Grace SERP for the benefits for Grace Group Employees and Former Employees and
their respective beneficiaries and/or alternate payees. From and after the
Transfer Effective Time, GCP Group Employees shall cease to be participants in
the Grace SERP.


Section 6.02.    Participation; Distributions. The Parties acknowledge that none
of the transactions contemplated by this Agreement, the Separation and
Distribution Agreement, or any other Ancillary Agreement will trigger a payment
or distribution of compensation under any of the Grace Nonqualified Plan or GCP
Nonqualified Plan for any participant and, consequently, that the payment or
distribution of any compensation to which such participant is entitled under any
of the Grace Nonqualified Plan or GCP Nonqualified Plan will occur upon such
participant’s separation from service from the GCP Group or at such other time
as provided in the applicable GCP Nonqualified Plan or participant’s deferral
election.
ARTICLE VII
WELFARE BENEFIT PLANS
Section 7.01.    Welfare Plans.
(a)Establishment of GCP Welfare Plans. Before the Transfer Effective Time, GCP
shall, or shall cause the applicable member of the GCP Group to, establish the
GCP Welfare Plans.
(b)Waiver of Conditions; Benefit Maximums. GCP shall use commercially reasonable
efforts to cause the GCP Welfare Plans to:
(i)with respect to initial enrollment as of January 1, 2016, waive (A) all
limitations as to preexisting conditions, exclusions, and service conditions
with respect to participation and coverage requirements applicable to any GCP
Group Employee or Former GCP Group Employee, other than limitations that were in
effect with respect to the GCP Group Employee or Former GCP Group Employee under
the applicable Grace Welfare Plan as of immediately prior to the Transfer
Effective Time, and (B) any waiting period limitation or evidence of
insurability requirement applicable to a GCP Group Employee or Former GCP Group
Employee other than limitations or requirements that were in effect with respect
to such GCP Group Employee or Former GCP Group Employee under the applicable
Grace Welfare Plans as of immediately prior to the Transfer Effective Time; and
(ii)take into account (A) with respect to aggregate annual, lifetime, or similar
maximum benefits available under the GCP Welfare Plans, a GCP Group Employee’s
or Former GCP Group Employee’s prior claim experience under the Grace Welfare
Plans and any Benefit Plan that provides leave benefits; and (B) any eligible
expenses incurred by a GCP Group Employee or Former GCP Group Employee and his
or her covered dependents during the portion of the plan year of the applicable
Grace Welfare Plan ending as of the Transfer Effective Time to be taken into
account under such GCP Welfare Plan for purposes of satisfying all deductible,
coinsurance, and maximum out-of-pocket requirements applicable to such GCP Group
Employee or Former GCP Group Employee and his or her covered dependents for the
applicable plan year to the same extent as such expenses were taken into account
by Grace for similar purposes prior to the Transfer Effective Time as if such
amounts had been paid in accordance with such GCP Welfare Plan.
(c)Health Savings Accounts. Before the Transfer Effective Time, GCP shall, or
shall cause a member of the GCP Group to, establish a GCP Welfare Plan that will
provide health savings account benefits to GCP Group Employees on and after the
Transfer Effective Time (a “GCP HSA”). It is the intention of the Parties that
all activity under a GCP Group Employee’s health savings

-32-

--------------------------------------------------------------------------------




account under a Grace Welfare Plan (a “Grace HSA”) for the year in which the
Transfer Effective Time occurs be treated instead as activity under the
corresponding account under the GCP HSA, such that (i) any period of
participation by a GCP Group Employee in a Grace HSA during the year in which
the Transfer Effective Time occurs will be deemed a period when such GCP Group
Employee participated in the corresponding GCP HSA; (ii) all expenses incurred
during such period will be deemed incurred while such GCP Group Employee’s
coverage was in effect under the corresponding GCP HSA; and (iii) all elections
and reimbursements made with respect to such period under the Grace HSA will be
deemed to have been made with respect to the corresponding GCP HSA.
(d)Flexible Spending Accounts. The Parties shall use commercially reasonable
efforts to ensure that as of the Transfer Effective Time any health or dependent
care flexible spending accounts of GCP Group Employees (whether positive or
negative) (the “Transferred Account Balances”) under Grace Welfare Plans are
transferred, as soon as practicable after the Transfer Effective Time, from the
Grace Welfare Plans to the corresponding GCP Welfare Plans. Such GCP Welfare
Plans shall assume responsibility as of the Transfer Effective Time for all
outstanding health or dependent care claims under the corresponding Grace
Welfare Plans of each GCP Group Employee for the year in which the Transfer
Effective Time occurs and shall assume and agree to perform the obligations of
the corresponding Grace Welfare Plans from and after the Transfer Effective
Time. As soon as practicable after the Transfer Effective Time, and in any event
within 30 days after the amount of the Transferred Account Balances is
determined or such later date as mutually agreed upon by the Parties, Grace
shall pay GCP the net aggregate amount of the Transferred Account Balances, if
such amount is positive, and GCP shall pay Grace the net aggregate amount of the
Transferred Account Balances, if such amount is negative.
(e)Allocation of Welfare Assets and Liabilities. Effective as of the Transfer
Effective Time, the GCP Group shall assume all Liabilities relating to, arising
out of, or resulting from health and welfare coverage or claims incurred by or
on behalf of GCP Group Employees or Former GCP Group Employees or their covered
dependents under the Grace Welfare Plans or GCP Welfare Plans before, at, or
after the Transfer Effective Time. No Grace Welfare Plan shall provide coverage
to any GCP Group Employee or Former GCP Group Employee after the Transfer
Effective Time.
Section 7.02.    COBRA and HIPAA. The Grace Group shall continue to be
responsible for complying with, and providing coverage pursuant to, the health
care continuation requirements of COBRA, the certificate of creditable coverage
requirements of HIPAA, and the corresponding provisions of the Grace Welfare
Plans with respect to any Grace Group Employees and any Former Grace Group
Employees (and their covered dependents) who incur a qualifying event under
COBRA before, as of, or after the Transfer Effective Time. Effective as of the
Transfer Effective Time, the GCP Group shall assume responsibility for complying
with, and providing coverage pursuant to, the health care continuation
requirements of COBRA, the certificate of creditable coverage requirements of
HIPAA, and the corresponding provisions of the GCP Welfare Plans with respect to
any GCP Group Employees and any Former GCP Group Employees (and their covered
dependents) who incur a qualifying event or loss of coverage under the Grace
Welfare Plans and/or the GCP Welfare Plans before, as of, or after the Transfer
Effective Time. The Parties agree that the consummation of the transactions
contemplated by the Separation and Distribution Agreement shall not constitute a
COBRA qualifying event for any purpose of COBRA.
Section 7.03.    Vacation, Holidays and Leaves of Absence. Effective as of the
Transfer Effective Time, the GCP Group shall assume all Liabilities of the Grace
Group with respect to vacation, holiday, annual leave, or other leave of
absence, and required payments related thereto, for each GCP Group Employee. The
Grace Group shall retain all Liabilities with respect to vacation, holiday,
annual leave or other leave of absence, and required payments related thereto,
for each Grace Group Employee.

-33-

--------------------------------------------------------------------------------




Section 7.04.    Severance and Unemployment Compensation. Effective as of the
Transfer Effective Time, the GCP Group shall assume any and all Liabilities to,
or relating to, GCP Group Employees and Former GCP Group Employees in respect of
severance and unemployment compensation, regardless of whether the event giving
rise to the Liability occurred before, at, or after the Transfer Effective Time.
The Grace Group shall be responsible for any and all Liabilities to, or relating
to, Grace Group Employees and Former Grace Group Employees in respect of
severance and unemployment compensation, regardless of whether the event giving
rise to the Liability occurred before, at or after the Transfer Effective Time.
Section 7.05.    Workers’ Compensation. With respect to claims for workers’
compensation in the U.S., (a) the GCP Group shall be responsible for claims in
respect of GCP Group Employees and Former GCP Group Employees, whether occurring
before, at, or after the Transfer Effective Time, and (b) the Grace Group shall
be responsible for all claims in respect of Grace Group Employees and Former
Grace Group Employees, whether occurring before, at, or after the Transfer
Effective Time. The treatment of workers’ compensation claims by GCP with
respect to Grace insurance policies shall be governed by Section 5.1 of the
Separation and Distribution Agreement. The Parties acknowledge that any workers’
compensation policy in effect prior to the Transfer Effective Time shall be
available, pursuant to the terms and conditions thereof, for claims in respect
of GCP Group Employees and Former GCP Group Employees occurring before the
Transfer Effective Time. The obligation to pay deductibles, retrospective
premium payments, or other forms of reimbursement to the insurer shall be
governed by Section 5.1 of the Separation and Distribution Agreement.
Section 7.06.    Insurance Contracts. To the extent that any Grace Welfare Plan
is funded through the purchase of an insurance contract or is subject to any
stop-loss contract, the Parties shall cooperate and use their commercially
reasonable efforts to replicate such insurance contracts for GCP (except to the
extent that changes are required under applicable state insurance Laws or
filings by the respective insurers) and to maintain any pricing discounts or
other preferential terms for both Grace and GCP for a reasonable term. Neither
Party shall be liable for failure to obtain such insurance contracts, pricing
discounts, or other preferential terms for the other Party. Each Party shall be
responsible for any additional premiums, charges, or administrative fees that
such Party may incur pursuant to this Section 7.06.
Section 7.07.    Third-Party Vendors. Except as provided below, to the extent
that any Grace Welfare Plan is administered by a third-party vendor, the Parties
shall cooperate and use their commercially reasonable efforts to replicate any
contract with such third-party vendor for GCP and to maintain any pricing
discounts or other preferential terms for both Grace and GCP for a reasonable
term. Neither Party shall be liable for failure to obtain such pricing discounts
or other preferential terms for the other Party. Each Party shall be responsible
for any additional premiums, charges, or administrative fees that such Party may
incur pursuant to this Section 7.07.


ARTICLE VIII
NON-U.S. EMPLOYEES
GCP Group Employees and Former GCP Group Employees who are residents outside of
the U.S. or otherwise are subject to non-U.S. Law and their related benefits and
Liabilities shall be treated in the same manner as the GCP Group Employees and
Former GCP Group Employees, respectively, who are residents of the U.S. and are
not subject to non-U.S. Law; provided, however, that, notwithstanding anything
in this Agreement to the contrary, all actions taken with respect to non-U.S.
Employees or U.S. Employees working in non-U.S. jurisdictions shall be subject
to and accomplished in accordance with applicable Law in the custom of the
applicable jurisdictions.
ARTICLE IX

-34-

--------------------------------------------------------------------------------




MISCELLANEOUS
Section 9.01.    Employee Records.
(a)Sharing of Information. Subject to any limitations imposed by applicable Law,
Grace and GCP (acting directly or through members of the Grace Group or the GCP
Group, respectively) shall provide to the other and their respective authorized
agents and vendors all information necessary for the Parties to perform their
respective duties under this Agreement.
(b)Transfer of Personnel Records and Authorization. Subject to any limitation
imposed by applicable Law and to the extent that it has not done so before the
Transfer Effective Time, Grace shall transfer to GCP any and all employment
records (including any Form I-9, Form W-2, or other IRS forms) with respect to
GCP Group Employees and Former GCP Group Employees and other records reasonably
required by GCP to enable GCP properly to carry out its obligations under this
Agreement. Such transfer of records generally shall occur as soon as
administratively practicable at or after the Transfer Effective Time. Each Party
will permit the other Party reasonable access to Employee records to the extent
reasonably necessary for such accessing Party to carry out its obligations
hereunder.
(c)Access to Records. To the extent not inconsistent with this Agreement, the
Separation and Distribution Agreement, or any applicable privacy protection Laws
or regulations, reasonable access to Employee-related records after the
Effective Time will be provided to members of the Grace Group and members of the
GCP Group pursuant to the terms and conditions of Article VI of the Separation
and Distribution Agreement.
(d)Maintenance of Records. With respect to retaining, destroying, transferring,
sharing, copying, and permitting access to all Employee-related information,
Grace and GCP shall comply with all applicable Laws, regulations, and internal
policies, and shall indemnify and hold harmless each other from and against any
and all Liability, claims, actions, and damages that arise from a failure (by
the indemnifying Party or its Subsidiaries or their respective agents) to so
comply with all applicable Laws, regulations, and internal policies applicable
to such information.
(e)Cooperation. Each Party shall use commercially reasonable efforts to
cooperate and work together to unify, consolidate, and share (to the extent
permissible under applicable privacy/data protection or other applicable Laws)
all relevant documents, resolutions, government filings, data, payroll,
employment, and benefit plan information on regular timetables and cooperate as
needed with respect to (i) any litigation with respect to any employee benefit
plan, policy, or arrangement contemplated by this Agreement, (ii) efforts to
seek a determination letter, private letter ruling, or advisory opinion from the
IRS or U.S. Department of Labor on behalf of any employee benefit plan, policy,
or arrangement contemplated by this Agreement, and (iii) any filings that are
required to be made or supplemented to the IRS, U.S. Pension Benefit Guaranty
Corporation, U.S. Department of Labor, or any other Governmental Authority;
provided, however, that requests for cooperation must be reasonable and not
interfere with daily business operations.
(f)Confidentiality. Notwithstanding anything in this Agreement to the contrary,
all confidential records and data relating to Employees to be shared or
transferred pursuant to this Agreement shall be subject to Section 6.9 of the
Separation and Distribution Agreement and the requirements of applicable Law.
Section 9.02.    Preservation of Rights to Amend. The rights of each member of
the Grace Group and each member of the GCP Group to amend, waive, or terminate
any plan, arrangement, agreement, program, or policy referred to herein shall
not be limited in any way by this Agreement.
Section 9.03.    Fiduciary Matters. Grace and GCP each acknowledges that actions
required to be taken pursuant to this Agreement may be subject to fiduciary
duties or standards of conduct under ERISA or other applicable Law, and no Party
shall be deemed to be in violation of this Agreement if it fails to comply with
any provisions hereof based upon its good faith determination (as supported by
advice from counsel experienced in such matters) that to do so would violate
such a fiduciary duty or

-35-

--------------------------------------------------------------------------------




standard. Each Party shall be responsible for taking such actions as are deemed
necessary and appropriate to comply with its own fiduciary responsibilities and
shall fully release and indemnify the other Party for any Liabilities caused by
the failure to satisfy any such responsibility.
Section 9.04.    Further Assurances. Each Party hereto shall take, or cause to
be taken, any and all reasonable actions, including the execution,
acknowledgment, filing, and delivery of any and all documents and instruments
that any other Party hereto may reasonably request in order to effect the intent
and purpose of this Agreement and the transactions contemplated hereby.
Section 9.05.    Counterparts; Entire Agreement; Corporate Power.
(a)This Agreement may be executed in one or more counterparts, all of which
shall be considered one and the same agreement, and shall become effective when
one or more counterparts have been signed by each of the Parties and delivered
to the other Party.
(b)This Agreement, the Separation and Distribution Agreement, and the Ancillary
Agreements and the Exhibits, Schedules, and appendices hereto and thereto
contain the entire agreement among the Parties with respect to the subject
matter hereof, supersede all previous agreements, negotiations, discussions,
writings, understandings, commitments and conversations with respect to such
subject matter, and there are no agreements or understandings among the Parties
other than those set forth or referred to herein or therein. Grace represents on
behalf of itself and each of its Subsidiaries, and GCP represents on behalf of
itself and each of its Subsidiaries, as follows:
(i)each such Person has the requisite corporate or other power and authority and
has taken all corporate or other action necessary in order to execute, deliver
and perform this Agreement and to consummate the transactions contemplated
hereby; and
(ii)this Agreement has been duly executed and delivered by it and constitutes a
valid and binding agreement of it enforceable in accordance with the terms
hereof.
(c)Each Party acknowledges that it and the other Parties is executing this
Agreement by facsimile, stamp, or mechanical signature, and that delivery of an
executed counterpart of a signature page to this Agreement (whether executed by
manual, stamp, or mechanical signature) by facsimile or by email in portable
document format (PDF) shall be effective as delivery of such executed
counterpart of this Agreement. Each Party expressly adopts and confirms each
such facsimile, stamp, or mechanical signature (regardless of whether delivered
in person, by mail, by courier, by facsimile, or by email in portable document
format (PDF)) made in its respective name as if it were a manual signature
delivered in person, agrees that it will not assert that any such signature or
delivery is not adequate to bind such Party to the same extent as if it were
signed manually and delivered in person and agrees that, at the reasonable
request of the other Parties at any time, it will as promptly as reasonably
practicable cause this Agreement to be manually executed (any such execution to
be as of the date of the initial date thereof) and delivered in person, by mail,
or by courier.
Section 9.06.    Governing Law. This Agreement (and any claims or disputes
arising out of or related hereto or to the transactions contemplated hereby or
to the inducement of any Party to enter herein, whether for breach of contract,
tortious conduct, or otherwise and whether predicated on common law, statute, or
otherwise) shall be governed by and construed and interpreted in accordance with
the Laws of the State of Delaware, irrespective of the choice of laws principles
of the State of Delaware, including all matters of validity, construction,
effect, enforceability, performance, and remedies.
Section 9.07.    Assignability. This Agreement shall be binding upon and inure
to the benefit of the Parties and their respective successors and permitted
assigns; provided, however, that none of the Parties may assign its rights or
delegate its obligations under this Agreement without the express prior written
consent of the other Parties hereto. Notwithstanding the foregoing, no such
consent shall be required for the assignment of a Party’s rights and obligations
under this Agreement and the Ancillary Agreements (except as may be otherwise
provided in any such Ancillary Agreement) in whole (i.e., the assignment of a
Party’s rights and obligations under this Agreement and all Ancillary

-36-

--------------------------------------------------------------------------------




Agreements all at the same time) in connection with a change of control of a
Party so long as the resulting, surviving, or transferee Person assumes all the
obligations of the relevant Party thereto by operation of Law or pursuant to an
agreement in form and substance reasonably satisfactory to the other Parties.
Nothing herein is intended to, or shall be construed to, prohibit any Party or
any member of its group from being party to or undertaking a change of control.
Section 9.08.    Third-Party Beneficiaries. Except for the indemnification
rights under the Separation and Distribution Agreement of any Grace Indemnitee
or GCP Indemnitee in their respective capacities as such, (a) the provisions of
this Agreement, the Separation and Distribution Agreement, and each Ancillary
Agreement are solely for the benefit of the Parties and any other parties
thereto, and are not intended to confer upon any Person except the Parties (and
such other parties) any rights or remedies hereunder or thereunder; and
(b) there are no third-party beneficiaries of this Agreement, the Separation and
Distribution Agreement, or any Ancillary Agreement, and neither this Agreement,
the Separation and Distribution Agreement, nor any Ancillary Agreement shall
provide any third person with any remedy, claim, Liability, reimbursement, claim
of action, or other right in excess of those existing without reference to this
Agreement, the Separation and Distribution Agreement, or any Ancillary
Agreement. Nothing in this Agreement is intended to amend any employee benefit
plan or affect the applicable plan sponsor’s right to amend or terminate any
employee benefit plan pursuant to the terms of such plan. The provisions of this
Agreement are solely for the benefit of the Parties, and no current or former
Employee, officer, director, or independent contractor or any other individual
associated therewith shall be regarded for any purpose as a third-party
beneficiary of this Agreement.
Section 9.09.    Notices. All notices, requests, claims, demands, or other
communications under this Agreement shall be in writing and shall be given or
made (and shall be deemed to have been duly given or made upon receipt) by
delivery in person or by overnight courier service to the respective Parties at
the following addresses (or at such other address for a Party as shall be
specified in a notice given in accordance with this Section 9.09):
If to Grace or Grace Conn, to:
W. R. Grace & Co.
7500 Grace Drive
Columbia, Maryland 21044
Attention: General Counsel
with a copy (which shall not constitute notice) to:
Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, New York 10019
Attention:     Andrew R. Brownstein
Gregory E. Ostling
If to GCP, to:
GCP Applied Technologies Inc.
62 Whittemore Avenue
Cambridge, Massachusetts 02140
Attention:    General Counsel
with a copy (prior to the Effective Time) (which shall not constitute notice)
to:
Wachtell, Lipton, Rosen & Katz
51 West 52nd Street

-37-

--------------------------------------------------------------------------------




New York, New York 10019
Attention:     Andrew R. Brownstein
Gregory E. Ostling
Any Party may, by notice to the other Parties, change the address to which such
notices are to be given.
Section 9.10.    Severability. If any provision of this Agreement or the
application thereof to any Person or circumstance is determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions hereof, or the application of such provision to Persons or
circumstances or in jurisdictions other than those as to which it has been held
invalid or unenforceable, shall remain in full force and effect and shall in no
way be affected, impaired or invalidated thereby. Upon such determination, the
Parties shall negotiate in good faith in an effort to agree upon such a suitable
and equitable provision to effect the original intent of the Parties.
Section 9.11.    Force Majeure. No Party shall be deemed in default of this
Agreement or, unless otherwise expressly provided therein, any Ancillary
Agreement for any delay or failure to fulfill any obligation (other than a
payment obligation) hereunder or thereunder so long as and to the extent to
which any delay or failure in the fulfillment of such obligation is prevented,
frustrated, hindered, or delayed as a consequence of circumstances of Force
Majeure. In the event of any such excused delay, the time for performance of
such obligations (other than a payment obligation) shall be extended for a
period equal to the time lost by reason of the delay. A Party claiming the
benefit of this provision shall, as soon as reasonably practicable after the
occurrence of any such event, (a) provide written notice to the other Party of
the nature and extent of any such Force Majeure condition, and (b) use
commercially reasonable efforts to remove any such causes and resume performance
under this Agreement and the Ancillary Agreements, as applicable, as soon as
reasonably practicable.
Section 9.12.    No Set-Off. Except as otherwise mutually agreed to in writing
by the Parties, neither Grace nor GCP nor any member of either such Party’s
Group shall have any right of set-off or other similar rights with respect to
(a) any amounts received pursuant to this Agreement or any Ancillary Agreement
or (b) any other amounts claimed to be owed to the other Party or any member of
its Group arising out of this Agreement.
Section 9.13.    Headings. The article, section, and paragraph headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement.
Section 9.14.    Survival of Covenants. Except as expressly set forth in this
Agreement, the covenants, representations, and warranties contained in this
Agreement, and Liability for the breach of any obligations contained herein,
shall survive the Separation and the Distribution and shall remain in full force
and effect.
Section 9.15.    Waivers of Default. Waiver by a Party of any default by any
other Party of any provision of this Agreement shall not be deemed a waiver by
the waiving Party of any subsequent or other default, nor shall it prejudice the
rights of the other Party. No failure or delay by any Party in exercising any
right, power, or privilege under this Agreement shall operate as a waiver
thereof, nor shall a single or partial exercise thereof prejudice any other or
further exercise thereof or the exercise of any other right, power, or
privilege.
Section 9.16.    Dispute Resolution. The dispute resolution procedures set forth
in Article VII of the Separation and Distribution Agreement shall apply to any
dispute, controversy or claim arising out of or relating to this Agreement.
Section 9.17.    Specific Performance. Subject to Article VII of the Separation
and Distribution Agreement, in the event of any actual or threatened default in,
or breach of, any of the terms, conditions, and provisions of this Agreement,
the Party that is, or is to be, thereby aggrieved shall

-38-

--------------------------------------------------------------------------------




have the right to specific performance and injunctive or other equitable relief
in respect of its rights under this Agreement, in addition to any and all other
rights and remedies at law or in equity, and all such rights and remedies shall
be cumulative. The Parties agree that the remedies at law for any breach or
threatened breach, including monetary damages, are inadequate compensation for
any loss and that any defense in any action for specific performance that a
remedy at law would be adequate is waived. Any requirements for the securing or
posting of any bond with such remedy are waived by each of the Parties.
Section 9.18.    Amendments. No provisions of this Agreement shall be deemed
waived, amended, supplemented, or modified by a Party, unless such waiver,
amendment, supplement, or modification is in writing and signed by the
authorized representative of the Party against whom it is sought to enforce such
waiver, amendment, supplement, or modification.
Section 9.19.    Interpretation. In this Agreement, (a) words in the singular
shall be deemed to include the plural and vice versa and words of one gender
shall be deemed to include the other genders as the context requires; (b) the
terms “hereof,” “herein,” and “herewith,” and words of similar import shall,
unless otherwise stated, be construed to refer to this Agreement as a whole
(including all of the Schedules, Exhibits, and Appendices hereto) and not to any
particular provision of this Agreement; (c) Article, Section, Schedule, Exhibit,
and Appendix references are to the Articles, Sections, Schedules, Exhibits, and
Appendices to this Agreement unless otherwise specified; (d) unless otherwise
stated, all references to any agreement shall be deemed to include the exhibits,
schedules, and annexes to such agreement; (e) the word “including” and words of
similar import when used in this Agreement shall mean “including, without
limitation,” unless otherwise specified; (f) the word “or” shall not be
exclusive; (g) unless otherwise specified in a particular case, the word “days”
refers to calendar days; (h) references to “business day” shall mean any day
other than a Saturday, a Sunday, or a day on which banking institutions are
generally authorized or required by law to close in the U.S. or New York, New
York; (i) references herein to this Agreement or any other agreement
contemplated herein shall be deemed to refer to this Agreement or such other
agreement as of the date on which it is executed and as it may be amended,
modified or supplemented thereafter, unless otherwise specified; and (j) unless
expressly stated to the contrary in this Agreement, all references to “the date
hereof,” “the date of this Agreement,” “hereby,” and “hereupon” and words of
similar import shall all be references to January 27, 2016.
Section 9.20.    Mutual Drafting. This Agreement shall be deemed to be the joint
work product of the Parties and any rule of construction that a document shall
be interpreted or construed against a drafter of such document shall not be
applicable.
[Remainder of page intentionally left blank]





-39-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives.
W. R. GRACE & CO.


By: /s/ Mark A. Shelnitz
Name:    Mark A. Shelnitz
Title:    Vice President and Secretary
W. R. GRACE & CO.—CONN.


By: /s/ Mark A. Shelnitz
Name:    Mark A. Shelnitz
Title:    Vice President and Secretary


GCP APPLIED TECHNOLOGIES INC.


By: /s/ Mark A. Shelnitz
Name:    Mark A. Shelnitz
Title:    Vice President and Assistant Secretary











-1-